Exhibit 10.2

 

EXECUTION VERSION

 

 

 

CUSIP Number:  60945HAA2

Term Loan CUSIP Number: 60945HAB0

 

LOAN AGREEMENT

 

Dated as of August 30, 2019

 

among

 

MONITRONICS INTERNATIONAL, INC.,
as the Borrower

 

CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent

 

and

 

THE LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------



 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

2

1.02

Other Interpretive Provisions

35

1.03

Accounting Terms

36

1.04

Rounding

37

1.05

Times of Day

37

1.06

[Reserved]

37

1.07

Currency Equivalents Generally

37

1.08

Cashless Rolls

37

 

 

 

 

ARTICLE II

 

 

THE LOANS AND BORROWING

 

 

 

 

2.01

The Loans

38

2.02

Conversions and Continuations of Loans

38

2.03

[Reserved]

39

2.04

Prepayments

39

2.05

Termination or Reduction of Commitments

42

2.06

Repayment of Loans

42

2.07

Interest

42

2.08

Fees

43

2.09

Computation of Interest and Fees

43

2.10

Evidence of Debt

43

2.11

Payments Generally; Administrative Agent’s Clawback

43

2.12

Sharing of Payments by Lenders

45

 

 

 

 

ARTICLE III

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

46

3.02

Illegality

50

3.03

Inability to Determine Rates

51

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

52

3.05

Compensation for Losses

54

3.06

Mitigation Obligations; Replacement of Lenders

54

3.07

Survival

55

 

 

 

 

ARTICLE IV

 

 

CONDITIONS PRECEDENT TO BORROWING

 

 

 

 

4.01

Conditions of Initial Borrowing

55

 

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01

Existence, Qualification and Power

58

5.02

Authorization; No Contravention

58

5.03

Governmental Authorization; Other Consents

59

5.04

Binding Effect

59

5.05

Financial Statements; No Material Adverse Effect

59

 

i

--------------------------------------------------------------------------------



 

5.06

Litigation

60

5.07

No Default

60

5.08

Ownership of Property; Liens; Investments

60

5.09

Environmental Compliance

61

5.10

Insurance

61

5.11

Taxes

61

5.12

ERISA Compliance

62

5.13

Subsidiaries; Equity Interests; Loan Parties

63

5.14

Margin Regulations; Investment Company Act

63

5.15

Disclosure

63

5.16

Compliance with Laws

63

5.17

Intellectual Property; Licenses, Etc.

64

5.18

Solvency

64

5.19

Casualty, Etc.

64

5.20

Labor Matters

64

5.21

Collateral Documents

65

5.22

Documentation, Terms and Provisions Governing Monitoring Contract Acquisitions

65

5.23

Monitoring Contracts

65

5.24

Alarm Systems

66

5.25

Alarm Licenses

66

5.26

Dealer Programs

66

5.27

OFAC

66

5.28

EEA Financial Institution

66

5.29

Regulation H

66

5.30

Beneficial Ownership Certificate

67

 

 

 

 

ARTICLE VI

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

6.01

Financial Statements

67

6.02

Certificates; Other Information

68

6.03

Notices

71

6.04

Payment of Obligations

72

6.05

Preservation of Existence, Etc.

72

6.06

Maintenance of Properties

72

6.07

Maintenance of Insurance

73

6.08

Compliance with Laws

73

6.09

Books and Records

73

6.10

Inspection Rights

73

6.11

Use of Proceeds

73

6.12

Covenant to Guarantee Obligations and Give Security

74

6.13

Compliance with Environmental Laws

77

6.14

Further Assurances

77

6.15

Cash Management Systems

78

6.16

Compliance with Terms of Leaseholds

78

6.17

Material Contracts

78

6.18

Financing Statements

78

 

ii

--------------------------------------------------------------------------------



 

6.19

Review of Approved Alarm Purchase Agreements

79

6.20

Monitoring Contract Documents

79

6.21

Redesignation

79

6.22

Post-Closing Obligations

79

 

 

 

 

ARTICLE VII

 

 

NEGATIVE COVENANTS

 

 

 

 

7.01

Liens

80

7.02

Indebtedness

81

7.03

Investments

83

7.04

Fundamental Changes

84

7.05

Dispositions

85

7.06

Restricted Payments

85

7.07

Change in Nature of Business

86

7.08

Transactions with Affiliates

86

7.09

Burdensome Agreements

86

7.10

Use of Proceeds

87

7.11

Financial Covenants

87

7.12

[Reserved]

87

7.13

Amendments to Organization Documents

88

7.14

Accounting Changes

88

7.15

Amendments to Material Contracts and Other Agreements

88

7.16

Central Stations

88

7.17

Alarm Licenses

88

7.18

Prepayments

88

7.19

Assignability of Monitoring Contracts

89

 

 

 

 

ARTICLE VIII

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

89

8.02

Remedies upon Event of Default

92

8.03

Application of Funds

92

 

 

 

 

ARTICLE IX

 

 

ADMINISTRATIVE AGENT

 

 

 

 

9.01

Appointment and Authority

93

9.02

Rights as a Lender

94

9.03

Exculpatory Provisions

94

9.04

Reliance by Administrative Agent

96

9.05

Delegation of Duties

96

9.06

Resignation of Administrative Agent

96

9.07

Non-Reliance on Administrative Agent and Other Lenders

97

9.08

[Reserved]

97

9.09

Administrative Agent May File Proofs of Claim

98

9.10

Collateral and Guaranty Matters

98

 

iii

--------------------------------------------------------------------------------



 

 

ARTICLE X

 

 

MISCELLANEOUS

 

 

 

 

10.01

Amendments, Etc.

99

10.02

Notices; Effectiveness; Electronic Communications

101

10.03

No Waiver; Cumulative Remedies; Enforcement

103

10.04

Expenses; Indemnity; Damage Waiver

104

10.05

Payments Set Aside

107

10.06

Successors and Assigns

107

10.07

Treatment of Certain Information; Confidentiality

112

10.08

Right of Setoff

113

10.09

Interest Rate Limitation

113

10.10

Counterparts; Integration; Effectiveness; Electronic Execution

113

10.11

Survival of Representations and Warranties

114

10.12

Severability

114

10.13

Replacement of Lenders

114

10.14

Governing Law; Jurisdiction; Etc.

115

10.15

Waiver of Jury Trial

116

10.16

No Advisory or Fiduciary Responsibility

116

10.17

Electronic Execution of Assignments and Certain Other Documents

117

10.18

USA PATRIOT Act; Sanctions

117

10.19

ENTIRE AGREEMENT

118

10.20

Intercreditor Agreement

118

10.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

118

 

iv

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

 

 

 

2.01

 

Commitments

5.06

 

Litigation

5.08(b)

 

Closing Date Liens

5.08(c)

 

Owned Real Property

5.08(d)(i)

 

Leased Real Property - Lessee

5.08(d)(ii)

 

Leased Real Property - Lessor

5.08(e)

 

Closing Date Investments

5.12(d)

 

Pension Plans

5.13

 

Subsidiaries; Equity Interests; Loan Parties

5.17

 

IP Rights

6.22

 

Post-Closing Obligations

7.02

 

Closing Date Indebtedness

7.09

 

Burdensome Agreements

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

A

 

Committed Loan Notice

B

 

Note

C-1

 

Compliance Certificate

C-2

 

Excess Cash Flow Certificate

D-1

 

Assignment and Assumption

D-2

 

Administrative Questionnaire

E

 

Guaranty Agreement

F

 

Security Agreement

G

 

[Reserved]

H

 

Intellectual Property Security Agreement

I

 

Assignment and Modification Agreement

J-1

 

Collateral Assignment of Communication Paths

J-2

 

Collateral Assignment of Contract Rights

K

 

Intercreditor Agreement

L-1 to L-4

 

U.S. Tax Compliance Certificates

M

 

Notice of Loan Prepayment

 

v

--------------------------------------------------------------------------------



 

LOAN AGREEMENT

 

This LOAN AGREEMENT is entered into as of August 30, 2019, among MONITRONICS
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the Guarantors (as
hereinafter defined) from time to time party hereto, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and CORTLAND CAPITAL MARKET SERVICES LLC (“Cortland”), as Administrative Agent.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, Cortland and certain of the Lenders are party to that
certain Amended and Restated Credit Agreement dated as of March 23, 2012, by and
among the Borrower, Cortland, as successor administrative agent, and the lenders
from time to time party thereto, as amended by Amendment No. 1 to Credit
Agreement and Consent dated as of November 7, 2012, Amendment No. 2 to Credit
Agreement dated as of March 25, 2013, Amendment No. 3 to the Credit Agreement
and Amendment No. 1 to Guaranty Agreement dated as of August 16, 2013, Amendment
No. 4 to Credit Agreement dated as of February 17, 2015, Amendment No. 5 to
Credit Agreement dated as of April 9, 2015, Amendment No. 6 to Credit Agreement
dated as of September 30, 2016, Amendment No. 7 to Credit Agreement dated as of
December 29, 2016, and Amendment No. 8 to Credit Agreement and Consent to Agency
Resignation and Appointment Agreement, dated as of July 3, 2019 (as so amended,
the “Pre-Petition Credit Agreement”);

 

WHEREAS, on July 1, 2019 (the “Petition Date”), the Borrower and certain of its
Subsidiaries (collectively, the “Debtors,” and each individually, a “Debtor”)
commenced Chapter 11 Case Nos. 19-33650 through 19-33658, as administratively
consolidated at Chapter 11 Case No. 19-33650 (collectively, the “Chapter 11
Cases” and each individually, a “Chapter 11 Case”) in the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Court”).  The Debtors continue to operate their businesses and manage their
properties as debtors and debtors-in-possession pursuant to Sections 1107(a) and
1108 of the Bankruptcy Code;

 

WHEREAS, the Debtors (each as debtor and debtor-in-possession under the Chapter
11 Cases), the lenders party thereto and Encina Private Credit SPV, LLC, as
administrative agent, entered into the DIP Loan Agreement (as hereinafter
defined), pursuant to which the Revolving Credit Loans (as defined in the
Pre-Petition Credit Agreement) were repaid in full;

 

WHEREAS, on August 7, 2019, the Court entered the Confirmation Order (as
hereinafter defined) approving the Debtors’ Plan of Reorganization Pursuant to
Chapter 11 of the Bankruptcy Code (the “Approved Plan”);

 

WHEREAS, upon the effectiveness of the Approved Plan, and, upon the terms and
conditions set forth in this Agreement, the Lenders will convert their
outstanding Pre-Petition Loans and will be deemed to have made Loans (as defined
below) to the Borrower in the aggregate principal amount of $822,500,000.00 (the
“Closing Date Loan Amount”), all of which shall be deemed to have been funded on
the Closing Date in accordance with Section 2.01 hereof;

 

WHEREAS, the Borrower has agreed to secure all of the Obligations by granting to
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, a

 

--------------------------------------------------------------------------------



 

security interest in and lien upon substantially all of its and the other Loan
Parties’ existing and after-acquired personal and real property;

 

WHEREAS, the Borrower’s and the other Loan Parties’ business is a mutual and
collective enterprise and the Borrower and the other Loan Parties believe that
the loans to the Borrower under this Agreement and their loan relationship with
the Lenders are all to the mutual advantage of the Borrower and the other Loan
Parties;

 

WHEREAS, each Loan Party acknowledges that it will receive substantial direct
and indirect benefits by reason of the making of loans to the Borrower as
provided in this Agreement; and

 

WHEREAS, the Lenders’ willingness to extend the Loans to the Borrower, on a
combined basis as more fully set forth in this Agreement and the other Loan
Documents, is done solely as an accommodation to the Borrower and the other Loan
Parties and at the Borrower’s and the other Loan Parties’ request and in
furtherance of the Borrower’s and the other Loan Parties’ mutual and collective
enterprise.

 

All capitalized terms used in this Agreement, including in these Preliminary
Statements, shall have the meanings ascribed to them in Section 1.01, and, for
purposes of this Agreement and the other Loan Documents, the rules of
construction set forth in Section 1.02 shall govern.  All Schedules, Exhibits,
Annexes, and other attachments hereto, or expressly identified in this
Agreement, are incorporated by reference, and taken together with this
Agreement, shall constitute a single agreement.  These Preliminary Statements
shall be construed as part of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“3G Conversion” means the upgrades to or replacements of Alarm Systems required
as a result of the retirement of the 3G and CDMA networks of the cellular
carriers of the customers of the Borrower and its Subsidiaries.

 

“3G Conversion Costs” has the meaning specified in the definition of
“Consolidated EBITDA”.

 

“Acceptable Intercreditor Agreement” means, as applicable, (a) in the case of
Indebtedness that is secured on a pari passu basis with the Obligations, the
Intercreditor Agreement or a customary intercreditor documentation consistent
with the Intercreditor Agreement in effect as of the date hereof (as such form
may be modified in a manner reasonably acceptable to the Borrower and the
Administrative Agent (acting at the written direction of the Required Lenders)),
(b) in the case of Indebtedness that is secured on a junior lien basis as
compared to the Obligations, the Intercreditor Agreement or other customary
intercreditor documentation consistent with the

 

2

--------------------------------------------------------------------------------



 

Intercreditor Agreement in effect as of the date hereof (as such form may be
modified in a manner reasonably acceptable to the Borrower and the
Administrative Agent (acting at the written  direction of the Required
Lenders)), or (c) in the case of any other Indebtedness secured by Collateral,
(i) an intercreditor or subordination agreement reasonably acceptable to the
Borrower and the Administrative Agent (acting at the written direction of the
Required Lenders).

 

“ACH” means Automated Clearing House or any successor reasonably acceptable to
the Administrative Agent.

 

“Administrative Agent” means Cortland in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 attached hereto or any other form approved
by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Purchase Price” means, with respect to any period, the total
consideration paid for all Permitted Portfolio Purchases (including the amount
of any Holdback Debt and any liabilities assumed in connection therewith)
completed by the Borrower and its Subsidiaries during such period.

 

“Agreement” means this loan agreement, as the same may be amended, modified,
restated, renewed or supplemented from time to time.

 

“Alarm System” means all electronic or other wiring, sensors, detectors, relays,
controls, transmitters, sirens and other equipment or machinery provided to
customers by the Borrower or any of its Subsidiaries.

 

“All-in Yield” means, as to any Indebtedness, the yield thereon as determined by
the Required Lenders, whether in the form of interest rate, margin, original
issue discount, upfront fees, rate floors, or otherwise; provided that original
issue discount and upfront fees shall be equated to interest rate assuming a
4-year life to maturity (or, if less, the life of such Indebtedness); and
provided, further, that “All-in Yield” shall not include arrangement,
underwriting, structuring, commitment or similar fees paid to arrangers for such
Indebtedness.

 

“Anti-Corruption Laws” means anti-bribery and anti-corruption laws, regulations
or ordinances, including without limitation (i) the U.S. Foreign Corrupt
Practices Act of 1977 (as

 

3

--------------------------------------------------------------------------------



 

amended); (ii) the United Kingdom Bribery Act; (iii) anti-bribery legislation
promulgated by the European Union and implemented by its member states; and
(iv) legislation adopted in furtherance of the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.

 

“Anti-Money Laundering Laws” means laws, regulations, rules or guidelines
relating to the prevention of money laundering, including financing
recordkeeping and reporting requirements, such as the Patriot Act, the U.S.
Currency and Foreign Transaction Reporting Act of 1970, as amended, and the U.S.
Money Laundering Control Act of 1986, as amended.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Outstanding Amount
represented by the outstanding principal amount of such Lender’s Loans at such
time. The initial Applicable Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 hereto.

 

“Applicable Rate” means 5.50% per annum for Base Rate Loans and 6.50% per annum
for Eurodollar Rate Loans.

 

“Approved Alarm Dealers” means persons engaged in the business of selling,
installing or servicing security alarm products that are (or will be) monitored
in the Borrower’s or any Subsidiary’s central station or an Approved Central
Station.

 

“Approved Alarm Purchase Agreement(s)” means any purchase agreement meeting the
requirements to be used in a Dealer Program or that has been approved in writing
by the Administrative Agent (acting at the written direction of the Required
Lenders).

 

“Approved Central Stations” means (a) the central stations used by the Borrower
and its Subsidiaries as of the Closing Date and any other central station
operated by the Borrower or a Subsidiary thereof, (b) any third party monitoring
central station with respect to which the owner thereof maintains a U.L. rating
and (c) any central station which serves as a backup station with respect to a
station described in clause (a) or clause (b) above; provided that each third
party monitoring central station under clause (b) above has delivered to the
Administrative Agent a fully executed Assignment and Modification Agreement on
the Closing Date, to the extent applicable, and otherwise as and when required
by Section 7.16.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Approved Plan” has the meaning specified in the Preliminary Statements hereto.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 attached hereto or any other form
(including electronic documentation generated by ClearPar or other electronic
platform) approved by the Administrative Agent.

 

4

--------------------------------------------------------------------------------



 

“Assignment and Modification Agreement” means an Assignment and Modification
Agreement by and among Administrative Agent, Borrower and an Approved Central
Station, substantially in the form of Exhibit I attached hereto or any other
form approved by the Administrative Agent (acting at the written direction of
the Required Lenders).

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the provisions of Chapter 11 of Title 11 of the United
States Code (11 U.S.C. § 101 et seq.), as amended from time to time, or any
replacement, supplemental or successor Federal statute, and all rules and
regulations promulgated thereunder.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c) the
Eurodollar Rate plus 1.00%. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Rate or the Eurodollar Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition of Federal
Funds Rate, the Base Rate shall be determined without regard to clause (a) or
(c) of the preceding sentence until the circumstances giving rise to such
inability no longer exist.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended, or any
successor thereto.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

5

--------------------------------------------------------------------------------



 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means (i) initially, the deemed Borrowing of Loans deemed made
hereunder by each of the Lenders pursuant to Section 2.01 on the Closing Date
and (ii) thereafter, Loans of the same Type, and in the case of Eurodollar Rate
Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations and customer acquisition costs).  For purposes of
this definition, (x) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, as the case may be and (y) expenditures with
respect to any Alarm System where the Borrower or any of its Subsidiaries
retains ownership of such Alarm System shall be excluded.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents or permitted by
Section 7.01):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

6

--------------------------------------------------------------------------------



 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“CDD Rule” means the Customer Due Diligence Requirements for Financial
Institutions issued by the U.S. Department of Treasury Financial Crimes
Enforcement Network under the Bank Secrecy Act (such rule published May 11, 2016
and effective May 11, 2018, as amended from time to time).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           the acquisition by any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders or any “group” controlled by a Permitted Holder, that is or
becomes the “beneficial owner” (as such term is used in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this clause (a) such person
or group shall be deemed to have “beneficial ownership” of all shares that any
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 50% of the total voting power of the then outstanding Voting Interests in
the Borrower;

 

(b)           the Borrower or any Subsidiary sells, conveys, transfers or leases
(either in one transaction or a series of related transactions) all or
substantially all of the Borrower’s and its Subsidiaries’ assets (determined on
a consolidated basis) to any Person (other than the Borrower, a Subsidiary or
one or more Permitted Holders);

 

7

--------------------------------------------------------------------------------



 

(c)           the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in the Exit Facilities Loan Documents; or

 

(d) except for Dispositions permitted by Section 7.05 or transactions permitted
by Section 7.04, the Borrower ceases to hold 100% of the outstanding Voting
Interests (and 100% of the economic interests associated with such Voting
Interests) of any of its Subsidiaries as owned on the Closing Date.

 

For the avoidance of doubt, in no event shall the Transactions be deemed to
trigger or constitute a Change of Control.

 

“Chapter 11 Case” has the meaning specified in the Preliminary Statements
hereto.

 

“Closing Date” means the date that the conditions set forth in Section 4.01 have
been satisfied or waived pursuant to the terms hereof.

 

“Closing Date Loan Amount” has the meaning specified in the Preliminary
Statements hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other assets and property that is or
is intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Assignment of Communication Paths” means the Collateral Assignment
of Communication Paths substantially in the form of Exhibit J-1 attached hereto
or any other form reasonably satisfactory to the Required Lenders.

 

“Collateral Assignment of Contract Rights” means the Collateral Assignment of
Contract Rights substantially in the form of Exhibit J-2 attached hereto or any
other form reasonably satisfactory to the Required Lenders.

 

“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages, the Intellectual Property Security Agreements, the Collateral
Assignments of Communication Paths, the Collateral Assignment of Contract
Rights, Security Agreement Supplements, IP Security Agreement Supplements,
security agreements, pledge agreements, collateral assignments or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to convert the portion of its Pre-Petition Loans into a Loan hereunder on a
dollar for dollar basis on the Closing Date, in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on Schedule
2.01.  As of the Closing Date, all Commitments have been fully funded and
reduced to zero.

 

8

--------------------------------------------------------------------------------



 

“Committed Loan Notice” means a notice pursuant to Section 2.02(a) of (a)  a
conversion of Loans from one Type to the other, or (b) a continuation of
Eurodollar Rate Loans, which, if in writing, shall be substantially in the form
of Exhibit A attached hereto, or such other form as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and duly executed by a Responsible Officer of the
Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 attached hereto.

 

“Confirmation Order” means an order of the Court confirming the Approved Plan.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Pre-Petition Term Lenders” means Pre-Petition Term Lenders that are
party to the Restructuring Support Agreement.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Borrower and its Subsidiaries on a consolidated basis plus,
without duplication, (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the
provision for Federal, state (including Texas margin tax), local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) non-cash
or non-recurring (even if cash) costs, expenses, charges and other items
reducing such Consolidated Net Income; provided that such non-recurring cash
costs, expenses, charges and other cash items shall not exceed the sum of
(A) 15% of Consolidated EBITDA for such period (calculated prior to giving
effect to this proviso of clause (a)(iv) and any pro forma adjustments for such
period but which may include those cash costs incurred in connection with the 3G
Conversion (the “3G Conversion Costs”) prior to utilizing amounts under clause
(B) below) and (B) solely with respect to 3G Conversion Costs and solely for
purposes of determining Excess Cash Flow and Section 7.11, $80,000,000,
(v) Transaction Costs deducted in determining such Consolidated Net Income,
(vi) severance costs and charges, closure costs, relocation costs, expenses or
fees and restructuring costs and charges, to the extent deducted in determining
such Consolidated Net Income, (vii) without duplication of any pro forma
adjustments to Consolidated EBITDA due to such actions, any salary, benefits and
other costs resulting in savings and other synergies in connection with

 

9

--------------------------------------------------------------------------------



 

acquisitions permitted under Section 7.03(g) that (A) are a result of actions
taken or expected to be taken in connection with such an acquisition and are
realized or expected to be realized by the Borrower in good faith in each case
within eighteen (18) months of the consummation of such acquisition, (B) are in
an aggregate amount in any period not to exceed 15% of Consolidated EBITDA for
such period (calculated prior to giving effect to this clause (a)(vii) and any
pro forma adjustments for such period) and (C) are reasonably identifiable,
factually supportable and certified by a financial officer of the Borrower on
behalf of the Borrower in a certificate delivered to the Administrative Agent,
(viii) [reserved], and (ix) Creation Costs expensed during such period, and
minus, without duplication, (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state (including Texas
margin tax), local and foreign income tax credits and (ii) all non-cash items
increasing Consolidated Net Income or non-recurring (even if cash) gains and
other items increasing such Consolidated Net Income (in each case of or by the
Borrower and its Subsidiaries for such period). For purposes of the computation
of the Consolidated Total Leverage Ratio (a) for any period during which a
purchase or other acquisition is made by any Loan Party pursuant to Section
7.03(g) or (h), Consolidated EBITDA shall be calculated on a pro forma basis as
if such purchase or other acquisition was consummated (and any related
Indebtedness incurred) on the first day of such period and (b) for any period
during which a Subsidiary or business was Disposed of, Consolidated EBITDA shall
be calculated on a pro forma basis as if such Subsidiary or business had been
Disposed of on the first day of such period. Notwithstanding the foregoing, the
adjustment made under clause (a)(ix) for any period of determination shall be
the lesser of (1) 31 multiplied by Gross RMR Created for such period and (2) the
actual Creation Costs for such period associated with the creation of any Gross
RMR Created, less capitalized Creation Costs.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and any “Obligations” under
and as defined in the Exit Facilities Loan Documents) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than (x) trade accounts payable in the ordinary course of business, (y)
payments under Approved Alarm Purchase Agreements and (z) agreements providing
for indemnification, contribution, earnout, adjustment of purchase price,
holdback or similar obligations, in each case, incurred or assumed in connection
with acquisitions or dispositions permitted under this Agreement, including
acquisitions of Monitoring Contracts), (e) all Attributable Indebtedness, (f)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

 

“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money

 

10

--------------------------------------------------------------------------------



 

(including capitalized interest) or in connection with the deferred purchase
price of assets (other than payments under Approved Alarm Purchase Agreements),
in each case to the extent treated as interest in accordance with GAAP, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by the Borrower and its Subsidiaries
on a consolidated basis.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for any
period; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such period, (b) the net income of any
Subsidiary during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such period,
except that the Borrower’s equity in any net loss of any such Subsidiary for
such period shall be included in determining Consolidated Net Income, (c) any
income (or loss) for such period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso) and (d) any gains (or losses) realized as a result
of the recognition of non-recurring credits (or charges) for such period.

 

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the amount of all Consolidated Funded Indebtedness outstanding at such time,
less the aggregate principal amount of all such Indebtedness outstanding at such
time which is not secured by a Lien on any assets of the Borrower or its
Subsidiaries.

 

“Consolidated Senior Secured RMR Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) RMR of the Borrower and its Subsidiaries on a consolidated
basis as of the end of the fiscal quarter most recently ended on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b).

 

For purposes of the computation of the Consolidated Senior Secured RMR Leverage
Ratio (a) for any period during which a purchase or other acquisition is made by
any Loan Party pursuant to Section 7.03(g) or (h), RMR shall be calculated on a
pro forma basis as if such purchase or other acquisition was consummated (and
any related Indebtedness incurred) on the first day of such period and (b) for
any period during which a Subsidiary or business was Disposed of, RMR shall be
calculated on a pro forma basis as if such Subsidiary or business had been
Disposed of on the first day of such period.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended on or prior to such date for which financial

 

11

--------------------------------------------------------------------------------



 

statements have been or are required to be delivered pursuant to Section 6.01(a)
or Section 6.01(b)(i).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contributed Pre-Petition Loans” means the portion of the Pre-Petition Loans, in
an aggregate principal amount of $100,000,000, that are being exchanged by
certain Pre-Petition Term Lenders for shares of new common Equity Interests of
the Borrower pursuant to the Approved Plan and Confirmation Order on the
effective date of the Approved Plan.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account and securities account, subject
to Section 6.15, that is subject to an account control agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.

 

“Court” has the meaning specified in the Preliminary Statements hereto.

 

“Creation Costs” means the cost, whether capitalized or expensed, of selling,
equipping and installing a new Alarm System less the installation revenue
received plus indirect expenses for general and administrative items allocated
to account generation.

 

“Dealer Program” means a program by which the Borrower or any of its
Subsidiaries generate, purchase or otherwise acquire alarm contracts or service
relationships on an ongoing basis from Approved Alarm Dealers and which
reasonably satisfies the following requirements: (i) the Approved Alarm Dealer
retains no “equity” or other continuing interest in the alarm contracts or the
customer accounts relating thereto (provided, that this shall not prohibit the
Borrower or its Subsidiaries from offering retention bonuses as incentives to
Approved Alarm Dealers), (ii) the Approved Alarm Dealer has no right to
repurchase the alarm contract or customer account relating thereto; provided
that those accounts that are non-performing under the applicable Approved Alarm
Purchase Agreement may be rejected by the Borrower or its Subsidiaries, as
applicable, and repurchased by the selling Approved Alarm Dealer and (iii) the
Approved Alarm Dealer has no right to withdraw alarm contracts already submitted
and purchased.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Debtors” has the meaning specified in the Preliminary Statements hereto.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

12

--------------------------------------------------------------------------------



 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“DIP Agent” means Encina in its capacity as administrative agent and collateral
agent for the DIP Secured Parties under the DIP Loan Agreement.

 

“DIP Lenders” means the “Lenders” under and as defined in the DIP Loan
Agreement, in their capacities as the lenders of the Loans and providers of
Commitments (each as defined in the DIP Loan Agreement) under the DIP Loan
Agreement.

 

“DIP Loan Agreement” means that certain Secured Superpriority Debtor In
Possession Credit Agreement, dated as of July 3, 2019, among the Borrower, the
DIP Lenders and the DIP Agent, as the same has been amended, restated,
supplemented or otherwise modified.

 

“Disclosure Statement” means any disclosure statement that is filed in
connection with the Approved Plan, which disclosure statement is in form and
substance reasonably acceptable to the Required Lenders.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including (i) any sale and leaseback transaction and (ii) any
Division/Series Transaction) of any property (other than cash) by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith
(other than the disposition of Cash Equivalents in the ordinary course of
business).

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than (i) solely for Qualified Equity Interests and cash in
lieu of fractional shares or (ii) as a result of a change of control, asset sale
or similar event), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date at the time of issuance of such Equity Interests (except as a
result of a change of control, asset sale or similar event so long as upon the
occurrence of a change of control, asset sale or similar event the Loans and all
other Obligations that are accrued and payable shall have been paid in full and
the Commitments have been terminated; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required

 

13

--------------------------------------------------------------------------------



 

to be repurchased by the Borrowers or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of the
termination, death or disability of such employee.

 

“Disqualified Institution” means, on any date (a) any Person that is a
competitor of the Borrower or any of its Subsidiaries, which Person has been
designated by the Borrower, acting in good faith, as a “Disqualified
Institution” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to the Platform) not less than five (5)
Business Days prior to such date and (b) Affiliates of the Persons described in
clause (a), to the extent reasonably identifiable as being affiliated with such
Person; provided that from the date of the applicable written notice,
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time.  Notwithstanding the
foregoing, in no event shall a supplement to the list of Disqualified
Institutions apply retroactively to disqualify any entities (or their
Affiliates) that have previously acquired an assignment or participation
interest in the Obligations that was otherwise permitted prior to such permitted
supplement.

 

“Division/Series Transaction” means, with respect to any Person, a division of
any such Person into two or more Persons pursuant to Section 18-217 of the
Delaware Limited Liability Act (or any similar provision in any other applicable
jurisdiction), or an allocation of assets of such Person pursuant to such a
division.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EFT” means electronic funds transfer.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible RMR” means, as of any time, 100% of the aggregate amount of (a) RMR
subject to billing under Monitoring Contracts between customers and the Loan
Parties and (b) 14.6/28 of RMR under agreements to provide wholesale monitoring
services (provided that the amount under this clause (b) shall not exceed 5% of
total Eligible RMR), in each case, in effect in which no person other than the
Loan Parties or any of their Subsidiaries and the Administrative Agent has

 

14

--------------------------------------------------------------------------------



 

any interest (other than (x) Permitted Liens that rank junior to the Liens
securing the Obligations and (y) Liens permitted by Section 7.01(m); provided
that not more than 5% of Eligible RMR shall be derived from Monitoring Contracts
subject to such Liens); provided that Eligible RMR will not include any revenue:

 

(i) from customers whose balances are more than 90 days past due;

 

(ii) that is not periodic in nature, but rather relates to installation purchase
payments or one-time assessments or charges;

 

(iii) from standalone service agreements and extended repair service,
maintenance or inspection agreements that are not provided in conjunction with
alarm monitoring;

 

(iv) from Monitoring Contracts that (A) do not have FICO Scores (unless such
Monitoring Contracts are for commercial accounts with acceptable credit reviews
pursuant to customary credit criteria for commercial subscribers) or (B) have
FICO Scores less than 625; provided that, notwithstanding the foregoing, (x) not
more than 2% of Eligible RMR can be comprised of Monitoring Contracts that have
FICO Scores of less than 600, (y) not more than 15% of Eligible RMR can be
comprised of Monitoring Contracts that have FICO Scores of greater than 599, but
less than 625 and (z) not more than 6% of Eligible RMR (other than from
commercial accounts with acceptable credit reviews pursuant to customary credit
criteria for commercial subscribers) can be comprised of Monitoring Contracts
that do not have FICO Scores;

 

(v) reimbursement for or payment of any taxes, fees or other charges imposed by
any Governmental Authority relative to the furnishing of alarm services or
maintenance services; and

 

(vi) late fees or fees for not sufficient fund checks.

 

“Encina” means Encina Private Credit SPV, LLC.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

15

--------------------------------------------------------------------------------



 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any of the Loan Parties within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 302 of ERISA or Sections 412 and 430 of the
Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430(i) and 432(b) of the Code or Sections
303(i) and 305(b) of ERISA; or (h) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon any Loan Party or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the ICE Benchmark Administration London Interbank Offered
Rate (“LIBOR”), or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day

 

16

--------------------------------------------------------------------------------



 

funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be quoted to the Administrative Agent by major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period; and
if the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.,
London time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one (1)
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one (1) month would be offered
to the Administrative Agent by major banks in the London interbank eurodollar
market at their request at the date and time of determination; and if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

 

Notwithstanding the foregoing, in no event shall the Eurodollar Rate be less
than 1.25%.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) the sum for such fiscal year of (i) Consolidated EBITDA and (ii)
reductions to working capital of the Borrower and its Subsidiaries (i.e., the
decrease, if any, in Consolidated Current Assets minus Consolidated Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the Borrower and/or the Subsidiaries; less (b) the sum (for such
fiscal year) of (i) Consolidated Interest Charges actually paid in cash by the
Borrower and its Subsidiaries, (ii) mandatory prepayments and scheduled
principal repayments, to the extent actually made of Indebtedness permitted
hereunder (except to the extent financed with long term Indebtedness (other than
revolving Indebtedness) or equity contributed for such purpose), (iii) 
voluntary prepayments or repayments of (A) Loans pursuant to Section 2.04 and
(B) Exit Term Loans, Exit Revolving Loans (to the extent accompanied by a
corresponding permanent commitment reduction in connection therewith) and any
Permitted Refinancing Indebtedness incurred in connection with a Refinancing
thereof, in each case, to the extent such prepayments are permitted pursuant to
Section 7.18 and except to the extent financed with long term Indebtedness
(other than revolving Indebtedness) or equity contributed for such purpose, (iv)
all Taxes actually paid in cash by the Borrower and its Subsidiaries, (v)
additions to working capital (i.e., the increase, if any, in Consolidated
Current Assets minus Consolidated Current Liabilities from the beginning to the
end of such fiscal year), but excluding any such additions to working capital
arising from the acquisition of any Person by the Borrower and/or the
Subsidiaries, (vi) cash charges added to Consolidated EBITDA pursuant to clauses
(a)(iv), (a)(v), (a)(vi) and (a)(ix) thereof, (vii) the aggregate amount of
expenditures

 

17

--------------------------------------------------------------------------------



 

actually made by the Borrower and its Subsidiaries in cash (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed, including all cash Investments and Capital
Expenditures permitted by this Agreement (including, without limitation,
purchases or other acquisitions pursuant to Section 7.03(g) and (h)) made by the
Borrower and its Subsidiaries in such fiscal year (except to the extent financed
with long term Indebtedness (other than revolving Indebtedness) or equity
contributed for such purpose), and (viii) cash losses from any sale or
disposition outside the ordinary course of business.

 

“Excess Cash Flow Certificate” means a certificate substantially in the form of
Exhibit C-2 attached hereto.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Deposit Account” means (a) any deposit account the balance of which
consists exclusively of (i) withheld income taxes and federal, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of the Borrower or any
Subsidiary and (ii) amounts required to be paid over to an employee benefit plan
on behalf of or for the benefit of employees of the Borrower or any Subsidiary,
(b) all segregated deposit accounts constituting (and the balance of which
consists solely of funds set aside in connection with) payroll accounts, trust
accounts, and accounts dedicated to the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of the Borrower or any
Subsidiary and (c) deposit accounts with a cash balance of less than $150,000
individually or $1,000,000 in the aggregate for all such accounts under this
clause (c).

 

“Excluded Subsidiary” means, as of any date of determination, (i) each
Immaterial Subsidiary and (ii) each Subsidiary of the Borrower that is not a
U.S. Person (or any Subsidiary thereof) to the extent that the Borrower
reasonably determines that any change to the U.S. tax laws after the Closing
Date would result in materially adverse tax consequences to the Loan Parties
taken as a whole; provided that no Subsidiary of the Borrower existing as of the
Closing Date shall be an Excluded Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Recipient, U.S. federal
withholding Taxes (including withholding Taxes imposed by Sections 1441 and 1442
of the Code as of the Closing Date) imposed on amounts payable to or for the
account of such Recipient with respect to an applicable interest in a Loan or
Commitment or this Agreement pursuant to a law in effect on the date on which
(i) such Recipient acquires such interest (other than pursuant to an assignment
request by the Borrower under Section 10.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to Section
3.01(a) or (c)(i), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender

 

18

--------------------------------------------------------------------------------



 

immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any withholding Taxes
imposed pursuant to FATCA.

 

“Existing Indebtedness” means (a) the DIP Loan Agreement, (b) the Pre-Petition
Credit Agreement and (c) the Pre-Petition Notes.

 

“Exit Facilities Advisor” means the Structuring Advisor (as defined in the Exit
Facilities Credit Agreement) or, if a Structuring Advisor is no longer in
effect, the Exit Facilities Agent.

 

“Exit Facilities Agent” means the administrative agent or collateral agent under
the Exit Facilities Credit Agreement, as the context requires.

 

“Exit Facilities Credit Agreement” means the Senior Secured Credit Agreement
dated as of the Closing Date, by and among the Borrower, the Guarantors party
thereto, each lender party thereto and the Exit Facilities Agent, as amended,
restated, amended and restated, refinanced, replaced, modified, supplemented or
otherwise changed in accordance with the terms hereof and thereof.

 

“Exit Indebtedness” means the “Obligations” under (and as defined in) the Exit
Facilities Credit Agreement.

 

“Exit Facilities Loan Documents” means “Loan Documents” as defined in the Exit
Facilities Credit Agreement.

 

“Exit Loans” means the “Loans” as such term is defined in the Exit Facilities
Credit Agreement.

 

“Exit Revolving Loans” means the “Revolving Loans” as such term is defined in
the Exit Facilities Credit Agreement.

 

“Exit Term Loans” means the “Term Loans” as such term is defined in the Exit
Facilities Credit Agreement.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business that is proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings), or condemnation awards
(and payments in lieu thereof); provided, that an Extraordinary Receipt shall
not include cash receipts to the extent that such proceeds, awards or payments
(a) in respect of loss or damage to equipment, fixed assets or real property are
applied (or used to reimburse expenditures were previously incurred) to replace
or repair the equipment, fixed assets or real property in respect of which such
proceeds were received in accordance with the terms of Section 2.04(b)(iv) or
(b) are received by any Person in respect of any third party claim against such
Person and applied to pay (or to reimburse such Person for its prior payment of)
such claim and the costs and expenses of such Person with respect thereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

19

--------------------------------------------------------------------------------



 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any intergovernmental agreements (and any related laws,
regulations or official administrative rules) implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published for any day that is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
major U.S. banking institutions of recognized standing selected by it.

 

“Fee Letter” means that certain fee letter, dated as of the Closing Date, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, between the Borrower and the Administrative Agent.

 

“FICO Score” means the consumer credit risk score published by Fair Isaac,
Equifax, Inc., TransUnion LLC or Experian PLC, or in the event the foregoing
cease to publish such a score, any other consumer credit risk score published by
a national credit reporting agency as may be selected by the Borrower and
reasonably acceptable to the Required Lenders.

 

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

20

--------------------------------------------------------------------------------



 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable, subject to Section 1.03,
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Gross RMR Created” means the new RMR created during any period of determination
(excluding price increases and Purchased RMR).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the Guarantors on the Closing Date and the
Subsidiaries of the Borrower as are or may from time to time become guarantors
pursuant to Section 6.12.  For the avoidance of doubt, the definition of
Guarantors does not include any foreign Subsidiary of the Borrower to the extent
that the Borrower and the Required Lenders determine that any change to the U.S.
tax laws after the Closing Date would result in materially adverse tax
consequences to the Loan Parties taken as a whole.

 

21

--------------------------------------------------------------------------------



 

“Guaranty Agreement” means, collectively, the Guaranty Agreement made by the
Guarantors in favor of the Secured Parties, substantially in the form of Exhibit
E attached hereto, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdback Debt” means the total amount due to Approved Alarm Dealers as deferred
payments under Approved Alarm Purchase Agreements, less any reductions permitted
under the terms of the Approved Alarm Purchase Agreements.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Immaterial Subsidiary” means, as of any date of determination, a Subsidiary of
the Borrower for which (i) the gross revenues of such Subsidiary and its
Subsidiaries (on a consolidated basis and giving effect to intercompany
eliminations between such Subsidiary and its Subsidiaries) (A) do not exceed,
for any fiscal quarter, an amount equal to 2.5% of gross revenues (on a
consolidated basis giving effect to intercompany eliminations) of the Borrower
and its Subsidiaries for such period and (B) together with all other
Subsidiaries constituting Immaterial Subsidiaries hereunder do not exceed, for
any fiscal quarter, an amount equal to 5.0% of gross revenues (on a consolidated
basis giving effect to intercompany eliminations) of the Borrower and its
Subsidiaries for such period and (ii) the total assets of such Subsidiary and
its Subsidiaries (on a consolidated basis and giving effect to intercompany
eliminations between such Subsidiary and its Subsidiaries) (A) do not exceed,
for any fiscal quarter, an amount equal to 2.5% of total assets (on a
consolidated basis giving effect to intercompany eliminations) of the Borrower
and its Subsidiaries for such period and (B) together with all other
Subsidiaries constituting Immaterial Subsidiaries hereunder do not exceed, for
any fiscal quarter, an amount equal to 5.0% of total assets (on a consolidated
basis giving effect to intercompany eliminations) of the Borrower and its
Subsidiaries for such period.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

22

--------------------------------------------------------------------------------



 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (x) trade accounts payable in the ordinary
course of business and (y) payments under Approved Alarm Purchase Agreements)
including agreements providing for indemnification, contribution, earnout,
adjustment of purchase price, holdback (including Holdback Debt) or similar
obligations, in each case, incurred or assumed in connection with acquisitions
or dispositions permitted under this Agreement, including acquisitions of
Monitoring Contracts;

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person;

 

(g)           all mandatory obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interest
in such Person or any other Person, valued, in the case of a mandatorily
redeemable preferred interest, at the greater of its liquidation preference plus
accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Liabilities” has the meaning specified in Section 10.04(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreement” means an intellectual property
security agreement, in substantially the form of Exhibit H attached hereto as
delivered on the Closing Date or pursuant to Section 6.12, in each case as the
same may be amended, restated, amended and restated, modified or supplemented
from time to time.

 

“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form attached hereto as Exhibit K, dated as of the Closing Date among the
Loan Parties party thereto, the Administrative Agent, the Exit Facilities Agent
and such additional Persons (if any) party

 

23

--------------------------------------------------------------------------------



 

thereto from time to time, as the same may be amended, restated, amended and
restated, modified, supplemented or otherwise changed in accordance with the
terms hereof and thereof.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Borrower in its Committed Loan
Notice, or such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IP Security Agreement Supplement” means any supplement to the Intellectual
Property Security Agreement delivered from time to time, whether pursuant to
Section 6.12 or otherwise.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable

 

24

--------------------------------------------------------------------------------



 

administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lender Group” means those certain Lenders hereunder represented by the Lender
Group Advisors on the Closing Date.

 

“Lender Group Advisors” means (x) Jones Day, as legal counsel, (y) Evercore
L.L.C., as financial advisor and (z) any other financial advisor, auditor,
attorney, accountant, appraiser, auditor, business valuation expert,
environmental engineer or consultant, turnaround consultant, and other
consultants, professionals and experts retained by the Lender Group on or before
the date hereof.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidity” means, at any time, an aggregate amount equal to the sum of (a) the
aggregate Revolving Credit Commitments minus the Total Revolving Credit
Outstanding (as each such term is defined in the Exit Facilities Credit
Agreement on the Closing Date) at such time plus (b) Qualified Cash at such
time.

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty Agreement, (d) the Intercreditor Agreement and each other Acceptable
Intercreditor Agreement in effect from time to time, (e) the Collateral
Documents, (f) any subordination agreement entered into between the
Administrative Agent and any provider of subordinated Indebtedness to the
Borrower or any Subsidiary thereof, (g) the Fee Letter, and (h) all other
agreements, instruments, certificates and documents, to which the Borrower or
another Loan Party is a party, from time to time delivered in connection
herewith and to the extent designated as a “Loan Document” therein, in each
case, as any or all of the foregoing may be amended, restated, supplemented, or
otherwise modified from time to time in accordance with the terms thereof.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

25

--------------------------------------------------------------------------------



 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect”  means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party. Notwithstanding the foregoing, in no event shall any Material
Adverse Effect be deemed to exist as a result of the commencement of the Chapter
11 Cases or the circumstances and events leading up thereto to the extent that
such event(s) would reasonably be expected to result therefrom.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $1,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

 

“Maturity Date” means March 29, 2024.

 

“Monitoring Contract” means a contract for providing central station monitoring
and/or similar services for security alarm and/or similar equipment or devices
to residential or commercial customers and including all recurring monthly
revenue from maintenance, service and warranty contracts with customers who are
party to such monitoring contracts, but excluding all contracts providing for
guard, patrol or response services. All “Monitoring Contracts” shall be duly
executed written contracts, including usual and customary provisions for the
security alarm industry (including, without limitation, that they shall be
freely assignable and contain standard industry limits of liability), except
that 2% of the Monitoring Contracts (measured by RMR) may be oral; provided that
they are covered by the Loan Parties’ errors and omissions insurance.

 

“Monitoring Contract Documents” means each original Monitoring Contract and any
promissory notes, chattel paper, purchase money security agreements or security
agreements evidencing or securing a customer’s performance of a Monitoring
Contract or evidencing or securing financing for the installation of an Alarm
System executed by customers in connection with any Monitoring Contract,
together with, if applicable, all such original documents, instruments and
agreements effecting an assignment of such documents of customers acquired by a
Loan Party, to such Loan Party.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the mortgages, deeds of trust, deeds to secure debt and any
other agreement, document or instrument executed by a Loan Party that purport to
grant a Lien to the Administrative Agent (or a trustee for the benefit of the
Administrative Agent) for the benefit of the Secured Parties in any Mortgaged
Properties, in form and substance reasonably satisfactory to the Administrative
Agent.

 

26

--------------------------------------------------------------------------------



 

“Mortgaged Property” means any owned property of a Loan Party that is or will
become encumbered by a Mortgage in favor of the Administrative Agent in
accordance with the terms of this Agreement.

 

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the deliveries and documents described in Section 6.12.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and

 

(b)           with respect to the incurrence or issuance of any Indebtedness by
any Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Note” means any promissory note made by the Borrower payable to a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B
attached hereto.

 

“Notice of Default” means any written notice delivered by the Administrative
Agent or the Required Lenders of a failure by the Borrower or any other Loan
Party to perform or observe any applicable term, covenant or agreement under
this Agreement or any other Loan Document, which such notice shall be identified
as a “notice of default” and shall reference the clause of Section 8.01 to which
it relates.

 

27

--------------------------------------------------------------------------------



 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit M or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party in any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed or allowable claims in such
proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

 

“Outstanding Amount” means with respect to the Loans at any time, the aggregate
outstanding principal amount of the Loans of all Lenders at such time.

 

“Participant” has the meaning specified in Section 10.06(d).

 

28

--------------------------------------------------------------------------------



 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party or
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 and 430 of the Code or Section
302 of ERISA.

 

“Permitted Acquisition” has the meaning specified in Section 7.03(g).

 

“Permitted Holders” means any Person that is the “beneficial owner” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934) of more than fifteen
percent (15%) of the Equity Interests of the Borrower as of the Closing Date.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Portfolio Purchase” has the meaning specified in Section 7.03(h).

 

“Permitted Refinancing Indebtedness” means Indebtedness issued in exchange for,
or the net proceeds of which are used to Refinance other Indebtedness incurred
in accordance with this Agreement; provided that (a) the aggregate principal
amount of such Permitted Refinancing Indebtedness does not exceed the amount of
the Indebtedness being Refinanced (except to the extent of any amount that is
permitted pursuant to another provision of Section 7.02) except by an amount
equal to the existing unutilized commitments thereunder, accrued but unpaid
interest thereon and a premium or penalties paid, and fees and expenses
reasonably incurred, in connection with such Refinancing (including any fees and
original issue discount incurred in respect of such resulting Indebtedness), (b)
to the extent such Indebtedness being so Refinanced is subordinated (in right of
payment, in right of Lien, or otherwise) to any of the Obligations, such
Permitted Refinancing Indebtedness is subordinated (in right of payment, in
right of Lien, or otherwise) to the Obligations on terms at least as favorable
to the Lenders as those contained in the documentation governing the
Indebtedness being so Refinanced and which is reasonably acceptable to the
Administrative Agent (acting at the written direction of the Required Lenders);
provided that, in any event, any Refinancing of the Exit Loans must be pursuant
to an Acceptable Intercreditor Agreement, including by reflecting the
“waterfall” provisions of the Intercreditor Agreement as in effect as of the
date hereof, (c) with respect to any Refinancing of the Exit

 

29

--------------------------------------------------------------------------------



 

Indebtedness, the All-in-Yield (or similar aspect of the interest rate) of such
Permitted Refinancing Indebtedness shall be no more than two and half percentage
points (2.5%) per annum greater than that of the Exit Indebtedness as of the
Closing Date, (d) such exchange or Refinancing shall be subject to no Default or
Event of Default existing or resulting therefrom, (e) such Refinancing,
refunding, renewal or extension has a final scheduled maturity date equal to or
later than the final scheduled maturity date of, and a weighted average life to
maturity no shorter than that of, the Indebtedness being Refinanced and (f) with
respect to any Refinancing of the Exit Indebtedness, the terms (other than those
described in the preceding clauses of this definition) of such Permitted
Refinancing Indebtedness, when taken as a whole, shall not be materially more
favorable to any lenders or holders of such Permitted Refinancing Indebtedness
than the terms of the Indebtedness being Refinanced.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning specified in the Preliminary Statements hereto.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any of the Loan Parties or any
ERISA Affiliate is required to contribute on behalf of any of its employees.

 

“Plan Documentation” means the Plan of Reorganization and all documentation,
including without limitation any amendments, any subsequent plans of
reorganization, the Plan Documents (as defined in the Plan of Reorganization or
such other similar term used in the Plan of Reorganization), the Plan Supplement
(as defined in the Plan of Reorganization or such other similar term used in the
Plan of Reorganization) and/or the Confirmation Order.

 

“Plan of Reorganization” means a Chapter 11 plan of reorganization submitted by
the Loan Parties, or any of the Loan Parties, to the Court in connection with
the Chapter 11 Cases, or any Chapter 11 Case, as applicable.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” means the promissory notes and any instruments evidencing
Indebtedness owned by any Loan Party and pledged in favor of the Administrative
Agent to secure the Obligations pursuant to the Security Agreement.

 

“Pledged Equity” has the meaning specified in the recitals of the Security
Agreement.

 

“Pre-Petition Credit Agreement” has the meaning specified in the recitals of
this Agreement.

 

“Pre-Petition Loan Pay Down” means the pro rata payment (based upon their
respective Pre-Petition Loans (less the Pre-Petition Loans designated as
Contributed Pre-Petition Loans) as of the date of such payment) to the
Pre-Petition Term Lenders of $150,000,000 of the Pre-Petition Loans in cash
pursuant to the Approved Plan and the Confirmation Order; provided that, for the

 

30

--------------------------------------------------------------------------------



 

avoidance of doubt, no Pre-Petition Term Lender shall receive any portion of
such pro rata payment on account of its Contributed Pre-Petition Loans.

 

“Pre-Petition Loans” means the “Term Loans” as defined in the Pre-Petition
Credit Agreement.

 

“Pre-Petition Note Indenture” means the Indenture dated as of March 23, 2012
among the Borrower and the other parties thereto, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Pre-Petition Notes” means the Borrower’s 9.125% Senior Notes due 2020, issued
pursuant to the Pre-Petition Note Indenture, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Pre-Petition Term Lenders” means those certain Term Lenders (as defined in the
Pre-Petition Credit Agreement) party to the Pre-Petition Credit Agreement.

 

“Prime Rate” means the rate of interest per annum which is identified as the
“Prime Rate” and normally published in the Money Rates section of The Wall
Street Journal (or, if such rate ceases to be so published, as quoted from such
other generally available and recognizable source as the Administrative Agent
may select); each change in the Prime Rate shall be effective from and including
the date such change is announced as being effective.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchased RMR” means any RMR associated with Monitoring Contracts purchased
from a third party.

 

“Qualified Cash” means the amount of unrestricted cash and Cash Equivalents of
the Loan Parties that is, subject to Section 6.15, in Controlled Accounts and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

 

“Qualified Equity Interest” means any Equity Interests that are not Disqualified
Equity Interests.

 

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Recurring Monthly Revenue” or “RMR” means an amount equal to the gross
recurring monthly revenue of the Loan Parties that is billed to customers on a
monthly basis (regardless of whether any particular customer is billed monthly,
quarterly, annually or otherwise) arising from Monitoring Contracts and
agreements to provide wholesale monitoring services, but net of any monthly
discounts afforded the customer (e.g.  for prepayment or for paying by ACH or
EFT) other than service credits granted from time to time in the ordinary course
of the Loan Parties’ businesses.

 

31

--------------------------------------------------------------------------------



 

“Refinance” means, with respect to any Indebtedness, to refinance, replace,
defease, retire, discharge, repurchase, exchange, refund, extend or renew such
Indebtedness, and the terms “Refinanced” and “Refinancing” will have correlative
meanings.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding
outstanding Loans on such date that, in the aggregate, represent more than 50%
of the Outstanding Amount on such date.

 

“Responsible Officer” means the chief executive officer, president, vice
presidents, executive vice presidents, chief financial officer, treasurer,
assistant treasurer or controller of a Loan Party, and (a) solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to any agreement between the applicable
Loan Party and the Administrative Agent and (b) solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Loan Party, and any other officer of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of such Person or any of its
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to such Person’s stockholders, partners or members (or the equivalent of
any thereof), or on account of any option, warrant or other right to acquire any
such dividend or other distribution or payment.

 

“Restructuring” has the meaning specified in the Restructuring Supporting
Agreement.

 

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement dated as of May 20, 2019 (as may be amended, restated, supplemented or
otherwise modified in accordance with the terms thereof) among certain of the
Pre-Petition Term Lenders, certain of the noteholders of the Pre-Petition Notes,
the Loan Parties and certain other parties thereto, including the term sheets
attached as exhibits thereto.

 

32

--------------------------------------------------------------------------------



 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctioned Person” means a person that is (i) the subject of Sanctions; (ii)
located in, resident of, or organized under the laws of a country or territory
which is the subject of country- or —territory-wide Sanctions (including without
limitation, as of the date of this Agreement, Cuba, Iran, Syria, North Korea,
and Crimea); or (iii) majority-owned or -controlled by any of the foregoing.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Security Agreement Supplement” means any supplement to the Security Agreement
delivered from time to time, whether pursuant to Section 6.12 or otherwise.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person on a going concern basis is not less than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its existing
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Ratio” means, as of any date of determination, a Consolidated Total
Leverage Ratio of (A) on or prior to December 31, 2020, 4.50:1.00, (B) on and
after January 1, 2021 through and including December 31, 2021, 4.25:1.00 and (C)
thereafter, 4.00:1.00.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than

 

33

--------------------------------------------------------------------------------



 

securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) of this definition, the amount(s) determined
as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person other
than an operating lease under (a) a so-called synthetic, off-balance sheet or
tax retention lease, or (b) an agreement for the use or possession of property
(including sale and leaseback transactions), in each case, creating obligations
that do not appear on the balance sheet of such Person but which, upon the
application of any Debtor Relief Laws to such Person, would be characterized as
the indebtedness of such Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Transaction Costs” means all transaction fees, cost, expenses, charges and
other amounts related to the Transactions (including, without limitation, any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith).

 

34

--------------------------------------------------------------------------------



 

“Transactions” means, collectively, (a) the refinancing of the DIP Loan
Agreement, (b) the execution and delivery of, and performance by each Loan Party
of its obligations under, the Loan Documents to which it is a party (including
(i) the creation and perfection of the Liens on the Collateral, (ii) the
borrowing of the Loans and the use of proceeds thereof by the Borrower on the
Closing Date and (iii) all other transactions consummated in connection with any
of the foregoing), (c) the entering into, performance of, and incurrence of
obligations by the Loans Parties under, the Exit Facilities Credit Agreement,
(d) all other transactions under, pursuant to, or otherwise relating to, the
Chapter 11 Cases, the Approved Plan and/or the Confirmation Order (including all
mergers, amalgamations, consolidations, arrangements, continuances,
restructurings, transfers, conversions, dispositions, liquidations, dissolutions
or other corporate or other transactions that the Loan Parties or any of their
Affiliates determine to be necessary or appropriate to implement the Approved
Plan and/or the Confirmation Order) and (e) the payment of all Transaction
Costs.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Voting Interests” means, with respect to any Person, securities of any class or
classes of Equity Interests in such Person entitling the holders thereof
generally to vote on the election of members of the Board of Directors or
comparable body of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other

 

35

--------------------------------------------------------------------------------



 

document (including this Agreement, the other Loan Documents and any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto”,
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial

 

36

--------------------------------------------------------------------------------



 

statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for and revenue shall continue to be recognized on a basis
consistent with GAAP as was in effect on September 30, 2016 for all purposes of
this Agreement, notwithstanding any change in GAAP after such date relating
thereto, including any Accounting Standards Updates relating to Revenue
Recognition (Topic 605), Revenue from Contracts with Customers (Topic 606) or
Leases (Topic 842) unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        [Reserved].

 

1.07        Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

1.08        Cashless Rolls.  Notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, any Lender may exchange,
continue or roll over all or a portion of its Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

37

--------------------------------------------------------------------------------



 

ARTICLE II
THE LOANS AND BORROWING

 

2.01        The Loans.  Subject to the terms and conditions set forth herein, in
the Confirmation Order and in the Approved Plan and to give effect to the
conversion of the Pre- Petition Loans owing to each Lender, each Lender
severally agrees to make and shall automatically be deemed to have made, on the
Closing Date, a term loan denominated in Dollars to the Borrower (each such
loan, a “Loan”) in a principal amount equal to the outstanding principal amount
of the Pre-Petition Loans owing to such Lender (less (i) the amount of the
Pre-Petition Loan Paydown received by such Lender that is attributable to
principal on its Pre-Petition Loans and (ii) the amount of its Contributed
Pre-Petition Loan, if applicable) on the Closing Date and set forth opposite
such Lender’s name on Schedule 2.01. The outstanding principal amount of the
Pre-Petition Loans owing to each Lender under the Pre-Petition Credit Agreement
shall be automatically deemed repaid under the Pre-Petition Credit Agreement on
the Closing Date by the deemed making of the Loans together with the
Pre-Petition Loan Paydown and the consummation of the exchange of the
Contributed Pre-Petition Loans. The principal amount of the Loan of each Lender
as of the Closing Date (and immediately after giving effect to the deemed making
of the Loans pursuant to this Section 2.01(a)) is set forth on Schedule 2.01.
The Loans deemed made pursuant to this Section 2.01 shall be made without any
actual funding. After giving effect to this Section 2.01, the aggregate
principal amount of the Loans on the Closing Date shall be the Closing Date Loan
Amount. Amounts repaid or prepaid in respect of Loans may not be reborrowed. On
the Closing Date, the Loans shall be Eurodollar Rate Loans with an Interest
Period of 1 month.

 

2.02        Conversions and Continuations of Loans.

 

(a)           Each conversion of the Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable written notice to the Administrative Agent.  Each such notice must
be received by the Administrative Agent not later than (i) 1:00 p.m. three
Business Days prior to the requested date of any conversion to or continuation
of Eurodollar Rate Loans or (ii) 1:00 p.m. one Business Day prior to the
requested date of any conversion of Eurodollar Rate Loans to Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six (6)
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such conversion
or continuation, whereupon the Administrative Agent shall give prompt notice to
the Lenders of such request and determine whether the requested Interest Period
is acceptable to all of them.  Not later than 11:00 a.m., three (3) Business
Days before the requested date of such conversion or continuation of a
Eurodollar Rate Loan, the Administrative Agent shall notify the Borrower in
writing whether or not the requested Interest Period has been consented to by
all the Lenders.

 

Each notice by the Borrower pursuant to this Section 2.02(a) must be made by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
The initial

 

38

--------------------------------------------------------------------------------



 

Borrowing of the Loans shall automatically be deemed made on the Closing Date
and shall be in the principal amount of Closing Date Loan Amount.  Each
Committed Loan Notice shall specify, as applicable, (i) whether the Borrower is
requesting a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be converted or continued, (iv) the Type of Loans
to be continued or to which existing applicable Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the Loans shall be converted to Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a).

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, if the
Required Lenders have so directed the Administrative in writing, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change to the Prime Rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than ten (10) Interest Periods in effect hereunder.

 

2.03        [Reserved].

 

2.04        Prepayments.

 

(a)           Optional.  Subject, so long as the Exit Indebtedness is
outstanding (or to the extent it, or any successor facility, has been
Refinanced), to the terms of the Intercreditor Agreement, the Borrower may,
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Loans in whole or in part;
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 p.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) one Business Day prior to the date of prepayment
of Base Rate Loans; (B) any prepayment of

 

39

--------------------------------------------------------------------------------



 

Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify, the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each relevant Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment. 
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided that if so stated therein, such notice may be
contingent upon the consummation of a specified transaction, which notice shall
be revoked if such specified transaction is not consummated.  Any prepayment of
a Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the Loans pursuant to the provisions of this Section 2.04(a) shall
be applied to the principal repayment installments thereof as directed by the
Borrower in writing, or in the absence of such direction, in the direct order of
maturity.

 

(b)           Mandatory.  Subject, so long as the Exit Indebtedness is
outstanding (or to the extent it, or any successor facility, has been
Refinanced), to the terms of the Intercreditor Agreement:

 

(i)            Commencing with the fiscal year ending December 31, 2020, within
five (5) Business Days after financial statements have been delivered pursuant
to Section 6.01(a) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(a), the Borrower shall prepay an aggregate principal
amount of Loans (such prepayments to be applied as set forth in clause (vi)
below) equal to the positive amount (if any) rounded down to an integral of
$100,000 of (A) 50% of Excess Cash Flow for the fiscal year covered by such
financial statements minus (B) the aggregate principal amount of Loans prepaid
pursuant to Section 2.04(a) during such period.

 

(ii)           If any Loan Party or any of its Subsidiaries Disposes of any
property pursuant to Section 7.05(g), which results in the realization by such
Person of Net Cash Proceeds, the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds no later than the second
Business Day following the receipt thereof by such Person (such prepayments to
be applied as set forth in clause (vi) below); provided, that, with respect to
any Net Cash Proceeds realized under a Disposition described in this Section
2.04(b)(ii), at the election of the Borrower, and so long as no Default or Event
of Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets (including, without limitation, Monitoring Contracts) so long
as within 180 days after the receipt of such Net Cash Proceeds, such purchase
shall have been consummated; provided, further that any Net Cash Proceeds not so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.04(b)(ii)); provided, further, however, that such Net
Cash Proceeds may not be so reinvested in excess of an aggregate amount equal to
$50,000,000 in any fiscal year and $100,000,000 in the aggregate over the term
of this Agreement.

 

(iii)          Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or

 

40

--------------------------------------------------------------------------------



 

issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clause (vi) below).

 

(iv)          Upon any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in clauses (ii) and (iii) of this Section 2.04(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom no later than the second Business Day following the receipt
thereof by such Loan Party or such Subsidiary (such prepayments to be applied as
set forth in clause (vi) below); provided, that, at the election of the
Borrower, and so long as no Default or Event of Default shall have occurred and
be continuing, such Loan Party or such Subsidiary may apply within 180 days
after the receipt of such cash proceeds to replace or repair the equipment,
fixed assets or real property in respect of which such cash proceeds were
received; provided, further that any cash proceeds not so applied shall be
immediately applied to the prepayment of the Loans as set forth in this Section
2.04(b)(iv).

 

(v)           At least one (1) Business Day prior to the prepayment of the Loans
under this Section 2.04(b), the Borrower shall deliver to the Administrative
Agent a written notice specifying the date of such prepayment and the amount
thereof.

 

(vi)          Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.04(b) shall be applied to the principal repayment installments
thereof in the direct order of maturity. Notwithstanding any of the other
provisions of clauses (ii), (iii) or (iv) of this Section 2.04(b), so long as no
Default or Event of Default shall have occurred and be continuing, if, on any
date on which a prepayment would otherwise be required to be made pursuant to
clauses (ii), (iii) or (iv) of this Section 2.04(b), the aggregate amount of Net
Cash Proceeds required by such clause to be applied to prepay Loans on such date
is less than or equal to $1,000,000, the Borrower may defer such prepayment
until the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clauses (ii), (iii) or (iv) of this Section
2.04(b) to be applied to prepay Loans exceeds $3,000,000.  Upon the occurrence
of a Default during any such deferral period, following delivery of a written
request by the Administrative Agent, the Borrower shall immediately prepay the
Loans in the amount of all Net Cash Proceeds received by the Borrower and other
amounts, as applicable, that are required to be applied to prepay Loans under
this Section 2.04(b) (without giving effect to the first and second sentences of
this clause (vi)) but which have not previously been so applied.

 

(vii)         Notwithstanding anything in this Section 2.04(b) to the contrary,
until the Discharge of First Lien Obligations that are Exit Agreement
Obligations (each as defined in the Intercreditor Agreement), no mandatory
prepayment of outstanding Loans that would otherwise be required to be made
under this Section 2.04(b) shall be required to be made, except with respect to
the portion (if any) of the proceeds of any event giving rise to any mandatory
prepayment under Section 2.04(b) of the Exit Facilities Credit Agreement that
have been rejected by the lenders thereunder in accordance with Section
2.04(b)(ix) of the Exit Facilities Credit Agreement.

 

41

--------------------------------------------------------------------------------



 

2.05        Termination or Reduction of Commitments.  Immediately upon giving
effect to the initial deemed Borrowing on the Closing Date, the Commitments
shall be automatically and permanently reduced to zero and terminated.

 

2.06        Repayment of Loans.  The Borrower shall repay the aggregate
principal amount of the Loans (A) on the last Business Day of each calendar
quarter, commencing with the calendar quarter ending December 31, 2019, and for
each calendar quarter thereafter ending prior to the Maturity Date, in each
case, in an amount equal to 0.25% of the aggregate principal amount of Loans
deemed made on the Closing Date, (as such payments may be reduced from time to
time as a result of the application of prepayments in accordance with Section
2.04) and (B) on the Maturity Date, in an amount equal to the Outstanding Amount
on such date.

 

2.07        Interest.

 

(a)           Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)           (i)            While any Event of Default under Sections 8.01(a)
or (f) exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate, after as well as before judgment, to the
fullest extent permitted by applicable Laws.

 

(ii)           Upon the written request of the Required Lenders, while any Event
of Default exists (other than as set forth in clause (b)(i) above), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest and interest accruing at the Default Rate) shall
be due and payable upon demand.

 

(c)           Each prepayment of principal hereunder, whether voluntary or
mandatory, shall be accompanied by the payment of unpaid interest on the
principal amount prepaid, to the date of prepayment.

 

(d)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

42

--------------------------------------------------------------------------------



 

2.08        Fees.  The Borrower shall pay to the applicable counterparties
thereto for their respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

2.09        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.10        Evidence of Debt.  The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent (including the Register) and each
Lender shall be conclusive absent manifest error of the amount of the Loans made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to the Borrower, the Borrower shall execute and
deliver to such Lender a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

2.11        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
in Dollars and in immediately available funds not later than 12:00 p.m. on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 12:00 p.m. may in the Administrative Agent’s
discretion be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

43

--------------------------------------------------------------------------------



 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(i)            Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article

 

44

--------------------------------------------------------------------------------



 

IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

2.12        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all of the Lenders
at such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or

 

45

--------------------------------------------------------------------------------



 

subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including pursuant to
Section 2.04(a)) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than an assignment to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Loan Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding and shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
Laws and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions and
witholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Tax Indemnifications.

 

(i)            The Loan Parties shall, jointly and severally, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were

 

46

--------------------------------------------------------------------------------



 

correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  The Loan Parties shall, and do hereby
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)           Each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)           Evidence of Payments.  Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Loan Party, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Loan Party or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times set
forth in clause (ii) below or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation set
forth in clause (ii) or when reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in

 

47

--------------------------------------------------------------------------------



 

the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or otherwise prescribed by law as a
basis for claiming exemption from or a reduction in U.S. federal withholding Tax
at the time such Lender becomes a Lender under this Agreement) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender, in either case, in a manner materially more adverse to such Lender than
the documentation prescribed by law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax at the time such Lender becomes a
Lender under this Agreement.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)          executed copies of IRS Form W-8ECI,

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,; or

 

48

--------------------------------------------------------------------------------



 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or L-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement; and

 

(E)           the Administrative Agent shall provide the Borrower with executed
copies of, if it is a U.S. Person, IRS Form W-9 certifying it is exempt from
U.S. federal backup withholding, and, if it is not a U.S. Person, (1) IRS Form
W-8ECI with respect to payments to be received by it as a beneficial owner and
(2) IRS Form W-8IMY (together with required documentation) with respect to
payments to be received by it on behalf of each Lender evidencing its agreement
with the Borrower to be treated as a U.S. Person (with respect to such payments)
so that all payments hereunder made by the Loan Parties to the Administrative
Agent may be made free of any U.S. withholding tax;

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it

 

49

--------------------------------------------------------------------------------



 

shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such

 

50

--------------------------------------------------------------------------------



 

Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03        Inability to Determine Rates.

 

(a)           If for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof, (i) the Required Lenders
determine (and notify the Administrative Agent in writing of such determination)
that Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (ii) the Administrative Agent determines adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan, or (iii) the Required Lenders
determine (and notify the Administrative Agent in writing of such determination)
that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon (other than in the case of clause
(a) of the prior sentence) the written instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

(b)           If at any time the Administrative Agent (acting individually in
its capacity as such or at the written direction of the Required Lenders)
determines (which determination shall be conclusive absent manifest error) that
(x) the circumstances set forth in Section 3.03(a) have arisen (including
because LIBOR is not available or published on a current basis) and such
circumstances are unlikely to be temporary or (y) the circumstances set forth in
Section 3.03(a) have not arisen but the supervisor for the administrator of
LIBOR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
may no longer be used for determining interest rates for loans, then the
Administrative Agent (acting at the written direction of the Required Lenders)
and the Borrower shall endeavor to establish an alternate rate of interest to
the Eurodollar Rate that (x) gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans
denominated in Dollars in the United States at such time, and (y) is a rate for

 

51

--------------------------------------------------------------------------------



 

which the Administrative Agent has indicated in writing to the Lenders (which
includes email) that it is able to calculate and administer, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement (and the
Lenders hereby (A) authorize and direct the Administrative Agent to execute and
deliver any such amendment in respect of which the Required Lenders have
indicated in writing to the Administrative Agent (which may be via email) that
such amendment (and the alternate interest rate specified therein) is
satisfactory to the Required Lenders and (B) acknowledge and agree that the
Administrative Agent shall be entitled to all of the exculpations and
indemnifications provided for in this Agreement in favor of the Administrative
Agent in executing and delivering any such amendment). Notwithstanding anything
to the contrary contained in Section 10.01, such amendment shall become
effective without any further action or consent of any other party to this
Agreement. Until an alternate rate of interest shall be determined in accordance
with this paragraph (but, in the case of the circumstances described in clause
(y) above, only to the extent LIBOR for such Interest Period is not available or
published at such time on a current basis), (1) no Loans may be made as, or
converted to, Eurodollar Rate Loans and (2) any Committed Loan Notice given by
the Borrower requesting the making of, or conversion to or continuation of, any
Eurodollar Rate Borrowing shall be deemed rescinded by the Borrower. However,
the Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurodollar Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to this Section 3.03, will be similar to, or produce the same value or
economic equivalence of the Eurodollar Rate or have the same volume or liquidity
as did the London interbank offered rate prior to its discontinuance or
unavailability. Notwithstanding anything contained herein to the contrary, if
such alternate rate of interest as determined in this paragraph is determining
to be less than 1.25%, such rate shall be deemed to be 1.25% for the purposes of
this Agreement.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

52

--------------------------------------------------------------------------------



 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Recipient, the Borrower will pay to
such Recipient such additional amount or amounts as will compensate such
Recipient for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan;
provided that the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior

 

53

--------------------------------------------------------------------------------



 

to the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice; provided that no additional
interest will be payable with respect to Interest Payment Dates more than nine
(9) months prior to such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender delivers a notice pursuant
to Section 3.02 or requests compensation under Section 3.04, or if the Borrower
is required to pay any

 

54

--------------------------------------------------------------------------------



 

Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO BORROWING

 

4.01                        Conditions of Initial Borrowing.  The obligation of
each Lender to make its initial Borrowing hereunder on the Closing Date is
subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s and the Lenders’
receipt of the following, each of which shall be originals or copies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and the Required Lenders:

 

(i)                                     executed (or deemed executed with
respect to the Lenders pursuant to the Confirmation Order) counterparts of this
Agreement and the Guaranty Agreement;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               a pledge and security agreement, in
substantially the form of Exhibit F attached hereto (the “Security Agreement”),
duly executed by each Loan Party, together with:

 

(A)                               certificates representing the Pledged Equity
referred to therein, if any, accompanied by undated stock powers executed in
blank and instruments evidencing the Pledged Debt indorsed in blank,

 

(B)                               financing statements in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent or the Required Lenders may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement,

 

(C)                               completed requests for information, dated on
or before the date of the initial Borrowing, listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
any Loan Party as debtor, together with copies of such other financing
statements,

 

(D)                               evidence of the completion of all other
actions, recordings and filings of or with respect to the Security Agreement
that the Required Lenders may deem necessary or desirable in order to perfect
the Liens created thereby, and

 

55

--------------------------------------------------------------------------------



 

(E)                                evidence that all other action that the
Required Lenders may deem necessary or desirable in order to perfect the Liens
created under thereby (including receipt of duly executed payoff letters and
UCC-3 termination statements);

 

(iv)                              the Collateral Assignment of Communication
Paths duly executed by the appropriate Loan Parties;

 

(v)                                 the Collateral Assignment of Contract Rights
duly executed by the appropriate Loan Parties;

 

(vi)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of each Loan Party as
the Required Lenders may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

 

(vii)                           such documents and certifications as the
Required Lenders may reasonably require to evidence that the Borrower is duly
organized or formed, and that the Borrower is validly existing, in good standing
and qualified to engage in business in its jurisdiction of organization;

 

(viii)                        a favorable opinion of Latham & Watkins, LLP and
Bilzin Sumberg LLP, counsels to the Loan Parties, addressed to the
Administrative Agent and each Lender, covering such matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

 

(ix)                              the Intercreditor Agreement, having been duly
executed by the parties thereto;

 

(x)                                 a certificate of the Borrower signed by a
Responsible Officer of the Borrower certifying that (A) the conditions specified
in Sections 4.01(c) and (d) have been satisfied, (B) since May 20, 2019 and
other than the Chapter 11 Cases and the events that typically result from the
filing of a case under Chapter 11 of the Bankruptcy Code, no change, occurrence
or development shall have occurred or become known to the Loan Parties that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (C) there is no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect;

 

(xi)                              a certificate attesting to the Solvency of the
Borrower and the Loan Parties taken as a whole after giving effect to the
Transaction, signed by the Borrower’s chief financial officer;

 

(xii)                           [reserved];

 

(xiii)                        evidence that all Existing Indebtedness has been
terminated, or concurrently with the Closing Date, will be terminated and all
related Liens have been, or concurrently with the Closing Date are being,
released such that immediately after giving effect to the consummation of the
Restructuring, the conversion of the Pre-Petition Loans to occur on the Closing
Date and any other transactions to occur on the Closing Date, that the Loan
Parties and

 

56

--------------------------------------------------------------------------------



 

their Subsidiaries have no outstanding Indebtedness other than (i) Indebtedness
outstanding under this Agreement, (ii) the Exit Facilities Credit Agreement, and
(iii) Capitalized Leases, letters of credit and other Indebtedness permitted by
Section 7.02;

 

(xiv)                       the Exit Facilities Credit Agreement and the Exit
Facilities Loan Documents; and

 

(xv)                          a flow of funds, including a description of
sources and uses, with respect to the Transactions.

 

(b)                                 (I) The Administrative Agent shall have
received payment of (x) all fees owing to the Administrative Agent under the Fee
Letter and (y) all fees and expenses (including, without limitation, all fees,
charges and disbursements of counsel to the Administrative Agent) due to the
Administrative Agent, to the extent invoiced at least two (2) Business Days
prior to the Closing Date (except as otherwise reasonably agreed by the
Borrower), required to be paid on the Closing Date and (II) all fees and
expenses of the Lender Group Advisors and the Lender Group, in each case, shall,
have been paid on the Closing Date.

 

(c)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Borrowing in all material respects (or with respect to
representations and warranties qualified by materiality, in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date in all material respects (or with respect to representations and
warranties qualified by materiality, in all respects), and except that for
purposes of this Section 4.01, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(d)                                 No Default shall exist, or would result from
such proposed Borrowing or from the application of the proceeds thereof.

 

(e)                                  The Administrative Agent shall have
received, at least one (1) Business Day prior to the Closing Date, all
documentation and other information about the Loan Parties, including without
limitation, a Beneficial Ownership Certification in relation to any Loan Parties
to the extent such Loan Party qualifies as a “legal entity customer”, as shall
have been reasonably requested in writing at least five Business Days prior to
the Closing Date by the Administrative Agent or the Lenders that they shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act, the Beneficial Ownership Regulation and the
CDD Rule.

 

(f)                                   The Borrower shall have used commercially
reasonable efforts to obtain a private corporate credit rating from S&P (but not
any specific rating) and a private corporate family rating from Moody’s (but not
any specific rating).

 

(g)                                  The Confirmation Order authorizing
Borrower, the other Loan Parties, and their Subsidiaries to execute, deliver,
and perform their obligations under this Agreement (including the

 

57

--------------------------------------------------------------------------------



 

payment of all fees with respect thereto), shall have been entered by the Court
and shall be in full force and effect and shall not (i) have been stayed,
reversed, vacated, amended, supplemented or otherwise modified in any manner
that could be reasonably expected to adversely affect the interests of the
Administrative Agent or the Lenders or (ii) be the subject of an appeal.

 

(h)                                 The Transactions, including the Approved
Plan, the Disclosure Statement and all transactions contemplated therein, and in
the Confirmation Order to occur on the effective date of the Approved Plan,
shall have been (or concurrently with the occurrence of the Closing Date, shall
be) substantially consummated in accordance with applicable requirements of Law,
Court, and regulatory approvals and on terms and conditions, and pursuant to
documentation in form and substance reasonably satisfactory to, the Required
Lenders.

 

(i)                                     The Restructuring shall have been
consummated in accordance with the Restructuring Support Agreement (all
conditions set forth therein (including the milestones set forth in Schedule 1
thereto) having been satisfied or waived in accordance with the terms of the
Restructuring Support Agreement by no later than the Outside Date (as defined in
the Restructuring Support Agreement)).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (except
pursuant to the Loan Documents) under, or require any payment to be made under
(i) any Contractual Obligation to

 

58

--------------------------------------------------------------------------------



 

which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing (other than filings required by the Loan Documents) with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof), or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices and filings which (other than
notices) have been duly obtained, taken, given or made and are in full force and
effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity
regardless of whether considered in a proceeding in equity or at law.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial position of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

 

(b)                                 The consolidated forecasted balance sheets,
and statements of income and consolidated cash flows statement of the Borrower
and its Subsidiaries delivered pursuant to Section 6.01(c) were prepared in good
faith on the basis of the assumptions stated therein believed to be reasonable
at the time.

 

(c)                                  Since May 20, 2019, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

5.06                        Litigation.  Except as set forth on Schedule 5.06,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent

 

59

--------------------------------------------------------------------------------



 

investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transaction, or (b) either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to, or a party to, any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens; Investments.

 

(a)                                 Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Schedule 5.08(b) hereto sets forth a
complete and accurate list of all Liens on the property or assets of each Loan
Party and each of its Subsidiaries as of the Closing Date, showing as of the
Closing Date the lienholder thereof, and the property or assets of such Loan
Party or such Subsidiary subject thereto.  The property of each Loan Party and
each of its Subsidiaries is subject to no Liens, other than Permitted Liens.

 

(c)                                  Schedule 5.08(c) hereto sets forth a
complete and accurate list of all real property owned by each Loan Party and
each of its Subsidiaries as of the Closing Date, showing as of the Closing Date
the street address, county or other relevant jurisdiction, state, record owner
and book and estimated fair value thereof.  Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Permitted Liens.

 

(d)                                 (i)                                    
Schedule 5.08(d)(i) hereto sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee as of the Closing Date, showing as of the Closing Date the street
address, county or other relevant jurisdiction, state, lessor, lessee and
expiration date.  Each such lease is the legal, valid and binding obligation of
the lessor thereof, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity regardless of whether considered in a proceeding in equity or at law.

 

(ii)                                  Schedule 5.08(d)(ii) hereto sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessor as of the Closing Date,
showing as of the Closing Date the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof.  Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws

 

60

--------------------------------------------------------------------------------



 

affecting creditors’ rights generally and subject to general principles of
equity regardless of whether considered in a proceeding in equity or at law.

 

(e)                                  Schedule 5.08(e) hereto sets forth a
complete and accurate list of all Investments held by any Loan Party or any
Subsidiary of a Loan Party on the Closing Date, showing as of the Closing Date
the amount, obligor or issuer and maturity, if any, thereof.

 

5.09                        Environmental Compliance.

 

(a)                                 There are no claims under Environmental Laws
against and no Environmental Liability related to the Loan Parties or any of
their Subsidiaries that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 None of the properties currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the best
of the knowledge of the Loan Parties, on any property formerly owned or operated
by any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.

 

(c)                                  Neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.

 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all income and other material Tax returns and reports required to be filed, and
have paid all Federal, state and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed Tax assessment against the

 

61

--------------------------------------------------------------------------------



 

Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
As of the Closing Date, neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Except as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state laws.  Each Plan (other than a Multiemployer Plan) that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service, or is in the
form of a pre-approved form that is the subject of a favorable opinion letter
from the Internal Revenue Service, to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto is in a
form qualifying for exemption from federal income tax under Section 501(a) of
the Code, or an application for such a letter is currently being processed by
the Internal Revenue Service.  To the knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the knowledge of
the Loan Parties, threatened claims (other than routine claims for benefits in
the normal course), actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) or
violation of the fiduciary responsibility rules under ERISA with respect to any
Plan that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  (i) Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, no ERISA Event has occurred, and neither the Loan Parties nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in such an ERISA Event; (ii)  the Loan Parties
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date preceding the date of this
Agreement for any Pension Plan (other than a Multiemployer Plan), the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Loan Parties nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Loan Parties nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Loan Parties nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi)  no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 Neither the Loan Parties nor any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated

 

62

--------------------------------------------------------------------------------



 

Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

 

5.13                        Subsidiaries; Equity Interests; Loan Parties.  As of
the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 hereto, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 hereto free and clear of all Liens except
those created under the Collateral Documents and those listed on
Schedule 5.08(b) hereto.  As of the Closing Date, no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13 hereto.   As of the Closing Date, set
forth on Part (d) of Schedule 5.13 hereto is a complete and accurate list of all
Loan Parties, showing the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number.  As of
the Closing Date, the copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(vii) is a true and correct copy of
each such document, each of which is valid and in full force and effect.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Loan Parties are not engaged and will
not engage, principally or as one of their important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock.  Following the application of the proceeds of each
Borrowing, neither the Borrower nor its Subsidiaries will possess, hold or own
any margin stock.

 

(b)                                 None of any Loan Party, any Person
Controlling any Loan Party, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  The written reports, financial statements,
certificates and other information furnished by or on behalf of any Loan Party
to the Administrative Agent and any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished), when taken as a whole, do not contain any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16                        Compliance with Laws.

 

(a)                                 Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable

 

63

--------------------------------------------------------------------------------



 

to it or to its properties, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
other Loan Party have complied with the mandate of the Federal Communications
Commission requiring that all analog radios be converted from analog to digital
technology or the related analog service was terminated.

 

(b)                                 Each Loan Party and each Subsidiary thereof
is in compliance with all applicable Anti-Corruption Laws, Sanctions and
Anti-Money Laundering Laws, except as could not be reasonably expected to result
in a Material Adverse Effect.

 

(c)                                  No Loan Party, nor, to the knowledge of the
Borrower, any of its officers or directors, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is directly or knowingly indirectly engaged in any
transaction with any Sanctioned Person or any Person who is known by the
Borrower to be located, organized or residing in any Designated Jurisdiction. No
Loan, nor the proceeds from any Loan, has been used to lend, contribute, or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund, directly or knowingly indirectly, any activity or
business of any Sanctioned Person or any Person who is known by the Borrower to
be located, organized or residing in any Designated Jurisdiction.

 

5.17                        Intellectual Property; Licenses, Etc.  Each Loan
Party and each of its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, and
Schedule 5.17 hereto sets forth a complete and accurate list of all such IP
Rights owned or used by each Loan Party and each of its Subsidiaries, as of the
Closing Date.  No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person except as has not or would not be expected to have a
Material Adverse Effect.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.18                        Solvency.  The Borrower is together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.19                        Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.20                        Labor Matters.  There are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Closing Date.  Neither the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or

 

64

--------------------------------------------------------------------------------



 

other material labor difficulty within the last five years that would reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

5.21                        Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Loan Parties in the Collateral described therein. 
Except for filings completed prior to the Closing Date and as contemplated
hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect or protect such Liens.

 

5.22                        Documentation, Terms and Provisions Governing
Monitoring Contract Acquisitions.  The Borrower acquires Monitoring Contracts
from Approved Alarm Dealers solely through acquisition agreements which meet in
all material respects the requirements set forth in the definition of “Dealer
Program” or pursuant to transaction permitted under Section 7.03(g) or
Section 7.03(h).  As of the Closing Date, all filings (including but not limited
to filings of financing statements identifying the seller of such Monitoring
Contracts and identifying the Borrower as the buyer) as may be required at such
time by any applicable laws in connection with the Borrower’s purchase of
Monitoring Contracts have been duly made in all filing offices required by the
UCC in all necessary jurisdictions in accordance with applicable provisions of
the UCC as in effect in such jurisdictions, except to the extent such failure
would not constitute a Material Adverse Effect.  The Borrower conducts lien
searches in all appropriate jurisdictions in order to confirm that it acquires
all such Monitoring Contracts free and clear of any Lien.  Without limiting any
other provision of this Agreement, the Borrower is the owner of all such
Monitoring Contracts free and clear of any Lien, other than Permitted Liens.

 

5.23                        Monitoring Contracts.  Except to the extent that the
failure of the same to be true would not reasonably be expected to have a
Material Adverse Effect, all of the Monitoring Contracts to which any Loan Party
is a party on the Closing Date are valid, enforceable and in full force and
effect in accordance with their terms (except to the extent any lack of such
validity, binding effect or enforceability may be the result of Debtor Relief
Laws and/or by general principles of equity, whether considered in a proceeding
at law or in equity) and all of the Monitoring Contracts to which any Loan Party
is a party on the Closing Date are assignable to the Administrative Agent
without obtaining the consent of or providing notice to any customer or other
Person except as expressly permitted by this Agreement.  The Monitoring
Contracts are not chattel paper unless the same have been delivered to the
Administrative Agent in accordance with the Security Agreement.  Following the
Closing Date, none of the Monitoring Contracts has been pledged, assigned, or
otherwise transferred to any Person other than to the Administrative Agent for
the benefit of the Secured Parties or otherwise as permitted by this Agreement. 
Except as would not reasonably be expected to have a Material Adverse Effect,
(A) the Borrower’s and each other Loan Parties’ business and all equipment used
in connection with it, are now being utilized, operated and maintained in
conformity with the Monitoring Contracts and (B) the Borrower has not, nor has
any other Loan Party, in any manner at any time utilized, operated or maintained
the Borrower’s and each other Loan Party’s respective business in a manner that
could now or hereafter result in cancellation or termination of any of the
Monitoring Contracts, or in liability for damages under any of the Monitoring
Contracts nor has the Borrower or any other Loan Party defaulted in its
obligations pursuant to any of the Monitoring Contracts, which default could
result in the cancellation of any Monitoring Contract or adversely affect the
rights of the Borrower or

 

65

--------------------------------------------------------------------------------



 

such Loan Party, as applicable, under that Monitoring Contract.  No Loan Party
has granted to any person any right to acquire any of the Borrower’s or any
other Loan Party’s accounts except as expressly permitted by this Agreement.

 

5.24                        Alarm Systems.  Except to the extent that the
failure of the statements set forth in clauses (A) and (B) below would not
reasonably be expected to have a Material Adverse Effect, (A) all of the Alarm
Systems installed by the Loan Parties that are in use and currently subject to
Monitoring Contracts with the Loan Parties (or by sellers under contracts
acquired by the Loan Parties) (w) are in good working order and condition (with
the exception of: ordinary wear and tear, routine service needs, customer
misuse, failure of a customer to report to the Borrower or any other Loan Party
any problem known to the customer and customer non-use), (x) have been installed
and maintained in accordance with good and workmanlike practices prevailing in
the security alarm industry at the time of installation in accordance with the
appropriate specifications and standards for the Borrower’s and each other Loan
Party’s business and all Governmental Authorities, (y) conform in all material
respects to the contracts pursuant to which they were installed such that the
services provided under the Monitoring Contracts are not materially impacted and
(z) to the Borrower’s and each other Loan Party’s knowledge, in no case has an
installation of any such Alarm System been made which at the time of
installation was in material violation of any applicable Law and (B) neither the
Borrower nor any other Loan Party is aware of any material difficulty in
obtaining replacement parts for the installed Alarm Systems.

 

5.25                        Alarm Licenses.  No alarm license of the Borrower or
any other Loan Party has been suspended for more than three (3) consecutive
Business Days and, to the Borrower’s and each other Loan Party’s knowledge,
there are no unresolved complaints or indictments by any state bureau of
consumer affairs or attorney general, except to the extent such suspension,
complaints or indictments, as applicable, would not reasonably be expected to
have a Material Adverse Effect.

 

5.26                        Dealer Programs.  Substantially all of the
agreements currently in effect between any of the Borrower or the other Loan
Parties and an Approved Alarm Dealer meet the requirements set forth in the
definition of “Dealer Program”.

 

5.27                        OFAC. Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of any Responsible Officer of the Borrower,
any director or officer thereof, is a Sanctioned Person, nor is the Borrower or
any Subsidiary located, organized or resident in a Designated Jurisdiction.

 

5.28                        EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

5.29                        Regulation H.  No Mortgaged Property owned by a Loan
Party is a Flood Hazard Property unless the Administrative Agent shall have
received the following: (a) the applicable Loan Party’s written acknowledgment
of receipt of written notification from the Administrative Agent (i) as to the
fact that such Mortgaged Property is a Flood Hazard Property, (ii) as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (iii) such other flood
hazard determination forms, notices and confirmations thereof as requested by
the Administrative Agent and (b) copies of insurance policies, declaration
pages and certificates of insurance of the applicable Loan Party evidencing
flood insurance reasonably satisfactory to the Administrative Agent and naming
the Administrative Agent as mortgagee and loss payee on behalf of the Secured
Parties.  All flood

 

66

--------------------------------------------------------------------------------



 

hazard insurance policies required hereunder have been obtained and remain in
full force and effect, and the premiums thereon have been paid in full.

 

5.30                        Beneficial Ownership Certificate.  As of the Closing
Date, the information included in the Beneficial Ownership Certification is true
and correct in all material respects.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than contingent or indemnification obligations not then due),
hereunder shall remain unpaid or unsatisfied, each Loan Party shall, and shall
cause each Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent for distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statement of income or
operations, and consolidated statement of changes in shareholders’ equity, and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of Ernst & Young, KPMG or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent (acting at the written
direction of the Required Lenders), which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not include
an explanatory paragraph expressing substantial doubt about the ability of the
Borrower or any Loan Party to continue as a going concern or any qualification
or exception as to the scope of such audit, other than any qualification or
exception relating to (x) the occurrence of the Maturity Date within one year
from the date such opinion is delivered or y) the potential inability to satisfy
any financial maintenance covenants, if any, on a future or in a future period;

 

(b)                                 as soon as available, but in any event
(i) within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower and (ii) within 60 days of the end of the last
fiscal quarter of each fiscal year (or, in case of the fiscal quarter ending
December 31, 2019, 75 days after the end of such fiscal quarter), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statement of income or operations, and
consolidated statement of changes in shareholders’ equity, and cash flows for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial position, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes,
other than any footnotes relating to the commencement of the Chapter 11 Cases or
the events leading thereto; and

 

67

--------------------------------------------------------------------------------



 

(c)                                  as soon as available, but in any event not
later than March 15 of each fiscal year of the Borrower, an annual business plan
and budget of the Borrower and its Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent for distribution to each Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b)(i), (i) a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower, and in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 7.11 or the calculation of the
Consolidated Total Leverage Ratio, a statement of reconciliation conforming such
financial statements to generally accepted accounting principles as of the
Closing Date, (ii) a copy of management’s discussion and analysis with respect
to such financial statements, and (iii) solely in connection with the delivery
of financial statements pursuant to Section 6.01(a), an Excess Cash Flow
Certificate;

 

(b)                                 promptly after any request by the
Administrative Agent, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any securities exchange,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or of any of its Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(e)                                  as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably request;

 

(f)                                   promptly, and in any event within twenty
days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any

 

68

--------------------------------------------------------------------------------



 

investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(g)                                  not later than five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
notices, requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any instrument, indenture, loan
or credit or similar agreement and, from time to time upon request by the
Administrative Agent or any Lender, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent or such Lender may reasonably request;

 

(h)                                 promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that would reasonably be expected to have a Material
Adverse Effect;

 

(i)                                     as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedules 5.08(c), 5.08(d)(i) and 5.08(d)(ii) hereto including an
identification of all owned and leased real property disposed of by any Loan
Party or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such schedules as may be necessary for
such schedules to be accurate and complete; (ii) a report supplementing
Schedule 5.17 hereto, setting forth (A) a list of registration numbers for all
patents, trademarks, service marks, trade names and copyrights awarded to any
Loan Party or any Subsidiary thereof during such fiscal year and (B) a list of
all patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by any Loan Party
or any Subsidiary thereof during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedules 5.08(e) hereto and 5.13
containing a description of all changes in the information included in such
Schedules as may be necessary for such schedules to be accurate and complete in
all material respects, each such report to be signed by a Responsible Officer of
the Borrower and to be in a form reasonably satisfactory to the Administrative
Agent;

 

(j)                                    concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b)(i):

 

(i)                                     a rolling twelve-month attrition report
(including unit and dollar attrition) for the period of twelve months most
recently ended for which financial statements are required to be delivered
pursuant to Section 6.01(a) or Section 6.01(b)(i);

 

(ii)                                  a roll-forward schedule of all RMR and all
Eligible RMR (in both accounts and dollar RMR) for the period of twelve months
most recently ended for which financial statements are required to be delivered
pursuant to Section 6.01(a) or Section 6.01(b)(i); and

 

69

--------------------------------------------------------------------------------



 

(iii)                               a report regarding credit scores for all
customers as of the end of the fiscal quarter or fiscal year most recently ended
for which financial statements are required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b)(i);

 

(k)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b)(i), a report
summarizing completed acquisitions permitted under Section 7.03(h) as of the end
of the fiscal quarter or fiscal year most recently ended for which financial
statements are required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b)(i);

 

(l)                                     concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(m)                             concurrently with or before delivery of the
financial statements referred to in Section 6.01(a), a list of all applications
for registration of material intellectual property filed by a Loan Party with
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office in any other country, if any, during the previous
fiscal year;

 

(n)                                 promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof (including without limitation, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with the Beneficial Ownership Regulation or applicable
“know your customer” requirements under the Patriot Act or other applicable
anti-money laundering laws), or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request;

 

(o)                                 not later than five days after the delivery
thereof to the Exit Facilities Agent, the Borrower shall deliver to the
Administrative Agent any material notice, reports, information and documents
delivered under the Exit Facilities Credit Agreement relating to the Collateral
and not otherwise required to be furnished to the Lenders pursuant to any of the
Loan Documents; and

 

(p)                                 promptly after any request therefor by the
Administrative Agent, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, including any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification, a new Beneficial
Ownership Certification, or compliance with the terms of the Loan Documents
(including, without limitation, calculation of the Specified Ratio and Liquidity
on a pro forma basis after any prepayment, repayment, restricted payment,
distribution, repurchase, acquisition, incurrence of indebtedness or any other
transaction to the extent compliance with the Specified Ratio and/or Liquidity
is a condition to such transaction) as the Administrative Agent or any Lender
may from time to time reasonably request.

 

For the avoidance of doubt, all requests made by the Administrative Agent
pursuant to this Section 6.02 shall be made in writing. Documents required to be
delivered pursuant to Section 6.01(a) or (b) or Section 6.02(c) (to the extent
any such documents are included in

 

70

--------------------------------------------------------------------------------



 

materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by facsimile
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the United States federal
securities Laws) with respect to the Borrower, its Affiliates or any other
entity, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its Affiliates, or
their respective securities for purposes of United States Federal and state
securities laws (provided, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

6.03                        Notices.  Promptly upon gaining knowledge thereof
notify the Administrative Agent, for distribution of such notice to each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a

 

71

--------------------------------------------------------------------------------



 

Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any material litigation or proceeding affecting the
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws;

 

(c)                                  of the occurrence of any ERISA Event that
could reasonably be expected to result in a material liability to the Borrower
or any of its Subsidiaries;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof; and

 

(e)                                  of the (i) occurrence of any Disposition of
property or assets for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(ii), (ii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.04(b)(iii), and (iii) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(iv).

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all Tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property prohibited by Section 7.01; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to

 

72

--------------------------------------------------------------------------------



 

have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance including, without limitation, flood hazard
insurance on all Mortgaged Properties that are Flood Hazard Properties, on such
terms and in such amounts as required by the Flood Insurance Laws or as
otherwise required by the Administrative Agent.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

6.10                        Inspection Rights.  Subject at all times to
Section 10.07, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided, 
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.  Without limiting the foregoing, the
Administrative Agent (acting at the written direction of the Required Lenders)
may, from time to time in its discretion, at the Borrower’s expense conduct a
field audit of the Loan Parties and their assets; provided, that so long as no
Default or Event of Default has occurred and is continuing, the Borrower shall
be not obligated to reimburse the Administrative Agent for the expense of any
such field audit more often than once per year.  The Borrower shall also permit
the Administrative Agent (at the expense of the Borrower) to perform up to one
additional field audit per year in consultation with the Borrower.

 

6.11                        Use of Proceeds.  Use the proceeds of the initial
Borrowing to refinance certain of the Loans under and as defined in the
Pre-Petition Credit Agreement.

 

73

--------------------------------------------------------------------------------



 

6.12                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                 Upon the formation or acquisition of any new
direct or indirect Subsidiary (other than an Excluded Subsidiary) by any Loan
Party, then the Borrower shall, at the Borrower’s expense:

 

(i)                                     within 30 days after such formation or
acquisition, cause such Subsidiary, to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Administrative Agent and the Required Lenders, guaranteeing
the Obligations,

 

(ii)                                  within 30 days after such formation or
acquisition, furnish to the Administrative Agent a description of the real and
personal properties of such Subsidiary, in detail satisfactory to the Required
Lenders,

 

(iii)                               (A) within 90 days after such formation or
acquisition, cause such Subsidiary to duly execute and deliver to the
Administrative Agent Mortgages only with respect to fee owned real property with
a value in excess of $1,000,000 owned by the entity that is the subject of such
formation or acquisition, and (B) within 15 days after such formation or
acquisition, cause such Subsidiary to duly execute and deliver to the
Administrative Agent Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent (acting at the
written direction of the Required Lenders) (including delivery of all Pledged
Equity in and of such Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of such
Subsidiary under the Loan Documents,

 

(iv)                              within 60 days after such formation or
acquisition, cause such Subsidiary to take whatever action (including, subject
to the time limitations set forth in clause (iii) above, the recording of
Mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Required Lenders to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it), valid and subsisting Liens on the properties purported to be
subject to the Mortgages, Security Agreement Supplements, IP Security Agreement
Supplements and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms,

 

(v)                                 within 60 days after such formation or
acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent (acting at the written direction of the Required Lenders),
a signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (i), (iii) and
(iv) above, and as to such other matters as the Administrative Agent may
reasonably request, and

 

(vi)                              within 60 days after such formation or
acquisition, deliver, upon the request of the Administrative Agent (acting at
the written direction of the Required Lenders), to the Administrative Agent with
respect to all fee owned real property with a value in excess of $1,000,000 for
any location (combining any contiguous parcels or other nearby parcels used at

 

74

--------------------------------------------------------------------------------



 

such location) owned by the entity that is the subject of such formation or
acquisition: (A) Completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance) duly executed by each Loan Party relating thereto and if
such Mortgaged Property is located in a special flood hazard area, evidence of
flood insurance as required by this Agreement, (B) title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance satisfactory to the Administrative Agent (acting at
the written direction of the Required Lenders), provided, however, that to the
extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent.

 

(b)                                 Upon the acquisition of any fee owned
property, other than fee owned real property with a value less than $1,000,000,
by any Loan Party, then the Borrower shall, at the Borrower’s expense:

 

(i)                                     within 10 days after such acquisition,
furnish to the Administrative Agent a description of the property so acquired in
detail satisfactory to the Administrative Agent (acting at the written direction
of the Required Lenders),

 

(ii)                                  if such property, in the judgment of the
Administrative Agent (at the written direction of the Required Lenders), shall
not already be subject to a perfected first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties, within 60
days after such formation or acquisition to the extent requested by the
Administrative Agent, cause the applicable Loan Party to duly execute and
deliver to the Administrative Agent Mortgages as specified by and in form and
substance satisfactory to the Administrative Agent (acting at the written
direction of the Required Lenders), securing payment of all the Obligations of
the applicable Loan Party under the Loan Documents,

 

(iii)                               if such property, in the judgment of the
Administrative Agent (at the written direction of the Required Lenders), shall
not already be subject to a perfected first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties, within 60
days after such formation or acquisition, cause the applicable Loan Party to
take whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent (acting at the written direction of the
Required Lenders) to vest in the Administrative Agent (or in any representative
of the Administrative Agent designated by it), valid and subsisting Liens on
such property, enforceable against all third parties,

 

(iv)                              if such property, in the judgment of the
Administrative Agent (at the written direction of the Required Lenders), shall
not already be subject to a perfected first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties, within 60
days after such acquisition, deliver to the Administrative Agent, upon the
request of the Administrative Agent (acting at the written direction of the
Required Lenders), a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent (acting at the written direction
of the

 

75

--------------------------------------------------------------------------------



 

Required Lenders) as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent (acting at the written
direction of the Required Lenders) may reasonably request, and

 

(v)                                 if such property, in the judgment of the
Administrative Agent (at the written direction of the Required Lenders), shall
not already be subject to a perfected first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties, within 60
days after such formation or acquisition, upon the request of the Administrative
Agent (acting at the written direction of the Required Lenders), deliver to the
Administrative Agent: with respect to such real property Completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance) duly
executed by each Loan Party relating thereto and if such Mortgaged Property is
located in a special flood hazard area, evidence of flood insurance as required
by this Agreement, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent (acting at the written
direction of the Required Lenders); provided that, to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.

 

(c)                                  [Reserved].

 

(d)                                 Upon the request of the Administrative Agent
(acting at the written direction of the Required Lenders) following the
occurrence and during the continuance of a Default or Event of Default, the
Borrower shall, at the Borrower’s expense:

 

(i)                                     within 10 days after such request,
furnish to the Administrative Agent a description of the real and personal
properties of the Loan Parties and their respective Subsidiaries in detail
satisfactory to the Administrative Agent (acting at the written direction of the
Required Lenders),

 

(ii)                                  within 15 days after such request, duly
execute and deliver, and cause each Subsidiary, if it has not already done so,
to duly execute and deliver, to the Administrative Agent Mortgages, Security
Agreement Supplements, IP Security Agreement Supplements and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (acting at the written direction of the Required Lenders) 
(including delivery of all Pledged Equity and Pledged Debt in and of such
Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents,

 

(iii)                               within 30 days after such request, take, and
cause each Loan Party to take, whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent (acting at the
written direction of the Required Lenders) to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it), valid
and subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages,

 

76

--------------------------------------------------------------------------------



 

supplements to the Security Agreement, intellectual property security agreements
and security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms, and

 

(iv)                              within 30 days after such request, deliver,
upon the request of the Administrative Agent (acting at the written direction of
the Required Lenders), to the Administrative Agent with respect to each parcel
of real property owned or held by the Loan Parties, Completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance) duly executed by each Loan
Party relating thereto and if such Mortgaged Property is located in a special
flood hazard area, evidence of flood insurance as required by this Agreement,
title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent (acting at the written direction of the
Required Lenders), provided, that to the extent that any Loan Party shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.

 

(e)                                  At any time upon reasonable written request
of the Administrative Agent (acting at the written direction of the Required
Lenders), promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, such guaranties, Mortgages, supplements
to the Security Agreement, intellectual property security agreements and other
security and pledge agreements.

 

(f)                                   All deadlines in this Section 6.12 shall
be considered extended to the extent agreed to by the Administrative Agent
(acting at the written direction of the Required Lenders), and all requests
referred to herein shall be deemed made to the extent made in writing in a
notice delivered to the Borrower.

 

6.13                        Compliance with Environmental Laws.  Comply, and
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, that neither the Borrower nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

 

6.14                        Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require

 

77

--------------------------------------------------------------------------------



 

from time to time in order to (A) carry out more effectively the purposes of the
Loan Documents, (B) to the fullest extent permitted by applicable Law, subject
any Collateral to the Liens now or hereafter intended to be covered by any of
the Collateral Documents, (C) perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and any of the Liens intended to
be created thereunder, and (D) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party is or is to be a party.

 

6.15                        Cash Management Systems.  All deposit and securities
accounts of the Loan Parties shall be Controlled Accounts, other than Excluded
Deposit Accounts; provided, that the account control agreements with respect to
the Controlled Accounts as of the Closing Date shall be executed no later than
thirty days after the Closing Date (or such later date as may be agreed in
writing by the Required Lenders in their reasonable discretion).   The Loan
Parties shall deposit all receivables, securities, cash and Cash Equivalents
(other than amounts permitted to be deposited in Excluded Deposit Accounts) into
a Controlled Account. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent shall, at the written request of, or may,
with the written consent of, the Required Lenders in connection with the
exercise of remedies provided for in Section 8.02, cause all deposits in such
Controlled Accounts to be transferred to an account designated under the Exit
Facilities Credit Agreement on each Business Day and applied to repay the
outstanding Obligations in accordance with Section 8.03 and the Intercreditor
Agreement.  The cash management system of the Loan Parties shall be otherwise
maintained in a manner reasonably satisfactory to the Required Lenders, it being
agreed that the Borrower’s existing arrangements with JPMorgan Chase Bank, N.A.,
JPMorgan Chase Bank, N.A. — Toronto Branch, The Bank of New York Mellon, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, U.S. Bank, National Association, and
Bank of America, N.A. are acceptable to the Required Lenders.

 

6.16                        Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which the Borrower or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled, and
cause each of its Subsidiaries to do so, except, in any case, where the failure
to do so, either individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.

 

6.17                        Material Contracts.  Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract in full force and effect, enforce each
such Material Contract in accordance with its terms, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

6.18                        Financing Statements.  From and after the Closing
Date, the Borrower will continue to (i) make all filings in all necessary
jurisdictions in accordance with applicable provisions of the UCC as in effect
in such jurisdictions (including but not limited to filings of financing
statements, together with all necessary amendments and continuations thereof,
identifying the seller of such Monitoring Contracts and identifying the
applicable Loan Party as the buyer) as may be required

 

78

--------------------------------------------------------------------------------



 

in connection with the sale of Monitoring Contracts to the Borrower under
Approved Alarm Purchase Agreements and (ii) conduct lien searches in all
appropriate jurisdictions in order to confirm that it acquires all such
Monitoring Contracts free and clear of any Lien of record.  The Borrower hereby
irrevocably authorizes the Administrative Agent, for the benefit of the Lenders,
at any time after the occurrence and during the continuance of an Event of
Default, to file in any filing office in any appropriate UCC jurisdiction one or
more amendments, continuations, assignments or other documents for the purpose
of assigning to the Administrative Agent, for the benefit of the Loan Parties,
the Borrower’s security interests evidenced by any and all financing statements
filed by the Borrower or any other Person in connection with the sale to the
Borrower of Monitoring Contracts under Approved Alarm Purchase Agreements, in
each case, without the signature or further action or consent of the Borrower.

 

6.19                        Review of Approved Alarm Purchase Agreements.  From
time to time the Borrower shall permit the Required Lenders to review samples,
selected by the Required Lenders in their discretion, of the Borrower’s purchase
agreements relating to purchases of Monitoring Contracts that the Borrower has
deemed to constitute Approved Alarm Purchase Agreements.

 

6.20                        Monitoring Contract Documents.  All newly acquired
Monitoring Contract Documents to which any Loan Party is a party acquired after
the Closing Date shall be electronic contracts or reasonably promptly scanned
for electronic back-up upon acquisition.  The Loan Parties shall cause all
original Monitoring Contract Documents to be filed and stored at Iron Mountain
or One Safe Place or with another archiving company acceptable to the Exit
Facilities Advisor (or, in the event no Exit Facilities Credit Agreement is in
effect, the Required Lenders). The Borrower shall use commercially reasonable
efforts to deliver within 60 days of the Closing Date executed copies of access
agreements with Iron Mountain, DocuSign and any other party that stores the
Monitoring Contracts of the Loan Parties permitting the Administrative Agent to
access and review the Monitoring Contracts.

 

6.21                        Redesignation.  The Borrower shall notify the
Administrative Agent of any Mortgaged Property that is, or becomes, a Flood
Hazard Property.

 

6.22                        Post-Closing Obligations.  The Loan Parties shall
complete each of the post-closing obligations and/or provide to the
Administrative Agent each of the documents, instruments, agreements and
information listed on Schedule 6.22 attached hereto on or before the date set
forth for each such item thereon (or such later date as determined by the
Administrative Agent (acting at the written direction of the Required Lenders),
each of which shall be completed or provided in form and substance reasonably
satisfactory to the Administrative Agent (acting at the written direction of the
Required Lenders).

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent or indemnification obligations not then due)
hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly following the Closing Date:

 

79

--------------------------------------------------------------------------------



 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (collectively, “Permitted Liens”):

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing as of the Closing Date and
listed on Schedule 5.08(b) hereto and any renewals or extensions thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.02(e), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(e);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which do not materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.02(g): provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    Liens arising by virtue of any statutory
or common law provisions with respect to deposit accounts;

 

(k)                                 Liens on property of a Person existing at
the time such Person is merged into or consolidated with any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower;

 

80

--------------------------------------------------------------------------------



 

provided that such Liens were not created in contemplation of such merger,
consolidation or Investment and do not extend to any assets other than those of
the Person merged into or consolidated with such Subsidiary or acquired by the
Borrower or such Subsidiary, and the applicable Indebtedness secured by such
Lien is permitted under Section 7.02(i);

 

(l)                                     Liens securing other obligations not
exceeding $5,000,000 at any time outstanding;

 

(m)                             Liens on Monitoring Contracts acquired from new
Approved Alarm Dealers that secure residual contingent obligations to previous
buyers of Monitoring Contracts from such Approved Alarm Dealers that will be
terminated in the ordinary course of business; provided that, upon each such
acquisition, the percentage of the Loan Parties’ Monitoring Contracts subject to
such Liens shall not exceed 5% of all of the Loan Parties’ Monitoring Contracts;

 

(n)                                 Liens on assets pursuant to merger
agreements, stock or assets purchase agreements and similar agreements in
respect of the Disposition of such assets, provided that such Disposition is not
prohibited under this Agreement;

 

(o)                                 Liens represented by the escrow of cash or
cash equivalents, holdbacks or similar obligations under any agreement of the
Borrower or a Subsidiary to acquire, or pursuant to any such agreement to
acquire, any property or assets, provided such acquisition is not prohibited
under this Agreement;

 

(p)                                 Liens on the Collateral securing
Indebtedness permitted to be incurred pursuant to Section 7.02(d); provided that
such Liens shall be subject to an Acceptable Intercreditor Agreement;

 

(q)                                 Liens securing any Refinancings of
Indebtedness expressly permitted under Section 7.02(g) and Section 7.02(i) to
the extent such Liens do not extend to property not securing, and do not have
greater priority than the Liens securing, the original Indebtedness;

 

(r)                                    any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease, sublease, license or
sublicense entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business and covering only the assets so leased or licensed;

 

(s)                                   Liens on insurance policies and proceeds
thereof securing the financing of the premiums with respect thereto; and

 

(t)                                    Liens on cash or cash equivalents used to
defease or satisfy and discharge Indebtedness permitted under Section 7.02.

 

7.02                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract; provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with fluctuations in interest
rates or foreign exchange rates or other risks and not for any speculative
purpose; provided,

 

81

--------------------------------------------------------------------------------



 

further, that the notional amount under such Swap Contracts shall not at any
time exceed 80% of the principal amount of Indebtedness outstanding at such
time;

 

(b)                                 Indebtedness of the Borrower or a Subsidiary
of the Borrower owed to the Borrower or a wholly-owned (directly or indirectly)
Subsidiary of the Borrower to the extent such Investment is permitted by
Section 7.03; provided that (x) all such Indebtedness of any Loan Party owed to
any Subsidiary that is not a Loan Party must be expressly subordinated to the
Obligations of such Loan Party (in the case of any such Indebtedness in excess
of $1,000,000 in the aggregate at any one time outstanding; on terms reasonably
acceptable to the Administrative Agent (acting at the written direction of the
Required Lenders))) and (y) all such Indebtedness made by a Loan Party to the
extent evidenced by a promissory note shall be pledged to the Administrative
Agent to the extent required pursuant to the terms of the Loan Documents;

 

(c)                                  Indebtedness under the Loan Documents;

 

(d)                                 Indebtedness incurred under the Exit
Facilities Credit Agreement and any Permitted Refinancing Indebtedness incurred
with a Refinancing thereof; provided that such Permitted Refinancing
Indebtedness shall be subject to an Acceptable Intercreditor Agreement;

 

(e)                                  Indebtedness outstanding on the Closing
Date and listed on Schedule 7.02 thereto and any Permitted Refinancing
Indebtedness incurred in connection with a Refinancing thereof;

 

(f)                                   Guarantees of the Borrower or any
Guarantor in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any other Guarantor and Guarantees of any Subsidiary of the Borrower
(other than a Loan Party) in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any of its Subsidiaries;

 

(g)                                  Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets and any Refinancing thereof within the limitations set forth in
Section 7.01(i); provided, that the aggregate principal amount of all such
Indebtedness at any one time outstanding shall not exceed $10,000,000;

 

(h)                                 unsecured Indebtedness and unsecured
subordinated Indebtedness in an amount not to exceed $25,000,000 at any time
outstanding; provided that cash interest in respect thereof shall not exceed
$2,500,000 in any fiscal year;

 

(i)                                     Indebtedness of any Person that becomes
a Subsidiary of the Borrower after the date hereof in accordance with the terms
of Section 7.03(g), which Indebtedness is existing at the time such Person
becomes a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower) and any
Refinancing thereof; provided that the aggregate amount of all such Indebtedness
at any one time outstanding shall not exceed $10,000,000;

 

(j)                                    [reserved];

 

(k)                                 other Indebtedness in an aggregate principal
amount not to exceed $1,000,000 at any time outstanding;

 

82

--------------------------------------------------------------------------------



 

(l)                                     obligations in respect of performance,
bid, customs, government, appeal and surety bonds, performance and completion
guaranties and similar obligations provided by the Borrower or any of its
Subsidiaries, in each case in the ordinary course of business;  and

 

(m)                             Indebtedness owing to any insurance company in
connection with the financing of any insurance premiums permitted by such
insurance company in the ordinary course of business and consistent with past
practices of the Borrower and its Subsidiaries.

 

7.03                        Investments.  Make or hold any Investments or
acquire any Monitoring Contract, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding as of the Closing
Date, (ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, and (iii) additional Investments by Subsidiaries of the Borrower that
are not Loan Parties in other Subsidiaries that are not Loan Parties;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02;

 

(f)                                   Investments existing as of the Closing
Date (other than those referred to in Section 7.03(c)(i)) and set forth on
Schedule 5.08(e) hereto;

 

(g)                                  acquisitions of any direct or indirect
Equity Interests of, or assets that constitute a business unit or all or a
substantial part of the business of, an Approved Alarm Dealer, a substantial
portion of the value of which acquired business or business unit consists of
assets other than Monitoring Contracts or portfolios of Monitoring Contracts (in
each case, a “Permitted Acquisition”); provided that at least five (5) Business
Days prior to the date on which any such acquisition is to be consummated (or
such shorter period as the Administrative Agent (acting at the written direction
of the Required Lenders) may accept), the Borrower has delivered to the
Administrative Agent (x) a description of the proposed acquisition, (y) to the
extent available, a due diligence package (including other customary third party
reports that are permitted to be shared) and (z) to the extent available, a
quality of earnings report; provided, further, that at the time of such
Permitted Acquisition and after giving effect thereto, (i) no Default or Event
of Default has occurred and is continuing, (ii) pro forma Liquidity is at least
$25,000,000 and (iii) the Consolidated Total Leverage Ratio, calculated on a pro
forma basis with respect to such any such acquisition, shall not be greater than
the Specified Ratio;

 

83

--------------------------------------------------------------------------------



 

(h)                                 (i) acquisitions of Monitoring Contracts
pursuant to an Approved Alarm Purchase Agreement or (ii) acquisitions of
portfolios of Monitoring Contracts (in each case, a “Permitted Portfolio
Purchase”) so long as (x) the Aggregate Purchase Price for each such Permitted
Portfolio Purchase does not exceed $50,000,000 in the aggregate in any fiscal
year of the Borrower, (y) no Default or Event of Default has occurred and is
continuing and (z) at the time of such Permitted Portfolio Purchase and after
giving effect thereto, pro forma Liquidity is at least $25,000,000;

 

(i)                                     loans to Approved Alarm Dealers in an
amount not to exceed $15,000,000 at any time outstanding;

 

(j)                                    Investments in Swap Contracts permitted
by Section 7.02; and

 

(k)                                 other Investments not exceeding $5,000,000
in the aggregate in any fiscal year of the Borrower.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions and including by way of a
Division/Series Transaction) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries; provided, further, that when
any Loan Party is merging with another Subsidiary that is not a Loan Party, such
Loan Party shall be the continuing or surviving Person;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

 

(c)                                  any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party;

 

(d)                                 in connection with any acquisition permitted
under Section 7.03, any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided that (i) the Person surviving such merger shall be a
Subsidiary of the Borrower and(ii) in the case of any such merger to which any
Loan Party is a party (other than the Borrower), the surviving Person shall be
or become a Loan Party;

 

(e)                                  any Subsidiary of the Borrower may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person, and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, the
surviving Person shall be or become a Loan Party or the resulting Disposition is
permitted by Section 7.05(g); and

 

84

--------------------------------------------------------------------------------



 

(f)                                   on the Closing Date, Ascent Capital
Group, Inc. may merge with the Borrower; provided that the Borrower shall be the
continuing or surviving Person.

 

7.05                        Dispositions.  Make any Disposition except:

 

(a)                                 Dispositions of obsolete or worn out
property or property no longer used or useful in the business, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)                                 Dispositions of inventory and other property
in the ordinary course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a wholly-owned Subsidiary of the Borrower; provided that
if the transferor of such property is a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor;

 

(e)                                  Dispositions permitted by Sections 7.01,
7.03, 7.04 and 7.06;

 

(f)                                   non-exclusive licenses of IP Rights in the
ordinary course of business and substantially consistent with past practice for
terms not exceeding five years;

 

(g)                                  Dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Default or Event of Default shall exist
or would result from such Disposition and (ii) the purchase price for such asset
shall be paid to the Borrower or such Subsidiary at least 75% in cash and the
Net Cash Proceeds thereof are used in accordance with Section 2.04(b)(ii); and

 

(h)                                 Dispositions of delinquent accounts
receivable or delinquent notes receivable arising in the ordinary course of
business to the extent reasonably necessary in order to prevent or limit loss,
provided that the Net Cash Proceeds thereof do not exceed $3,500,000 in any
fiscal year of the Borrower;

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
(c) and (f) through (h) shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default or Event of Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower, any Subsidiaries of the Borrower that are Guarantors and any
other Person that owns a direct Equity

 

85

--------------------------------------------------------------------------------



 

Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)                                  the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issue of new common Equity
Interests;

 

(d)                                 [Reserved];

 

(e)                                  the Borrower may issue and sell its common
Equity Interests; and

 

(f)                                   the Borrower may make additional
Restricted Payments subject to satisfaction of the following terms and
conditions at the time of, and after giving effect to, any such Restricted
Payments: (i) no Default or Event of Default has occurred and is continuing,
(ii) Liquidity is no less than $50,000,000 on a pro forma basis after giving
effect to such Restricted Payment, (iii) the Consolidated Total Leverage Ratio,
calculated on a pro forma basis with respect to such any such Restricted
Payment, shall not be greater than the Specified Ratio and (iv) the maximum
amount of Restricted Payments that may be made pursuant to this clause (e) shall
not exceed, when combined with payments described in Section 7.18(c),
$15,000,000 in the aggregate in any fiscal year.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind after the Closing Date (other than as permitted by
Section 7.03 or Section 7.06) with any Affiliate of the Borrower other than
(a) on fair and reasonable terms substantially as favorable or no less favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, (b) transactions between the Borrower and a
Guarantor, between Guarantors or between Subsidiaries that are not Guarantors,
(c) overhead arrangements among the Borrower and its Subsidiaries that are
allocated fairly and reasonably and consistent with historical practice, (d) the
merger of Ascent Capital Group, Inc. with the Borrower on the Closing Date and
(e)  other transactions consented to by the Administrative Agent (acting at the
written direction of the Required Lenders).

 

7.09                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or make advances to the Borrower or any Guarantor, except pursuant to any
agreement in effect (A) on the Closing Date and set forth on Schedule 7.09
hereto and Contractual Obligations that are not materially more restrictive with
respect to such limits or (B) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in

 

86

--------------------------------------------------------------------------------



 

contemplation of such Person becoming a Subsidiary of the Borrower, (ii) of any
Guarantor to Guarantee the Indebtedness of the Borrower or (iii) of the Borrower
or any Guarantor to create, incur, assume or suffer to exist Liens on property
of such Person; provided, that clauses (i) and (iii) shall not prohibit any
negative pledge or transfer restriction incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.02(g) or Section 7.02(i) solely
to the extent any such negative pledge or transfer restriction relates to the
property financed by or the subject of such Indebtedness and clauses (i),
(ii) and (iii) shall not apply to customary restrictions and conditions
contained in agreements relating to the assignment of such agreement or the
transfer of all or substantially all the assets of a Subsidiary or the transfer
of Equity Interests of a Subsidiary or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

 

7.10                        Use of Proceeds.  None of the Loan Parties shall
use, or permit any of its Subsidiaries to use, any proceeds of any Borrowing,
whether directly or indirectly, for any purposes other than to refinance certain
of the Loans under and as defined in the Pre-Petition Credit Agreement.

 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio as of the end of any fiscal quarter most
recently ended on or prior to such date for which financial statement have been
or are required to be delivered pursuant to Section 6.01(a) or (b) to exceed the
applicable ratio set forth below:

 

Fiscal Quarter

 

Amount

for each fiscal quarter ending on or prior to December 31, 2020

 

4.50:1.00

 

 

 

for each fiscal quarter ending on March 31, 2021 through December 31, 2021

 

4.25:1.00

 

 

 

beginning with the fiscal quarter ending on March 31, 2022 and for each fiscal
quarter thereafter

 

4.00:1.00

 

(b)                                 Consolidated Senior Secured RMR Leverage
Ratio.  Permit the Consolidated Senior Secured RMR Leverage Ratio as of the last
day of any fiscal quarter most recently ended on or prior to such date for which
financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or (b) to be greater than 30.0:1.0.

 

(c)                                  Liquidity.  Permit Liquidity to, at any
time, to be less than $25,000,000.

 

7.12                        [Reserved].

 

87

--------------------------------------------------------------------------------



 

7.13                        Amendments to Organization Documents.  Amend any of
its Organization Documents, except to the extent such amendment would not be
materially adverse to the interests of the Lenders.

 

7.14                        Accounting Changes.  Make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

 

7.15                        Amendments to Material Contracts and Other
Agreements.  Assume, reject, amend, restate, supplement or otherwise modify, or
breach, cancel or otherwise terminate (or, as relevant, repay or prepay in its
entirety) (i) [reserved] or (ii) any Material Contract, in each case, except to
the extent such assumption, rejection, amendment, restatement, supplement,
modification, breach, cancellation, termination, repayment or prepayment would
not be materially adverse to the interests of the Administrative Agent and the
Lenders.

 

7.16                        Central Stations.  Contract with any Person (other
than another Loan Party or a Subsidiary) acting as the primary servicer or
central station with respect to Monitoring Contracts other than an Approved
Central Station; provided, that (x) for six (6) months following the
consummation of an acquisition of a Person (or such longer period as agreed to
by the Exit Facilities Advisor (or, in the event no Exit Facilities Credit
Agreement is in effect, the Administrative Agent (acting at the written
direction of the Required Lenders)), assets or Monitoring Contracts permitted
under Section 7.03(g) or (y) three (3) months following the consummation of an
acquisition of any Monitoring Contracts permitted under Section 7.03(h) (or such
longer period as agreed to by the Exit Facilities Advisor (or, in the event no
Exit Facilities Credit Agreement is in effect, the Administrative Agent (acting
at the written direction of the Required Lenders)), in either case, the Loan
Parties may continue to contract with a primary servicer or central station
other than an Approved Central Station with respect to such acquired Monitoring
Contracts, but shall comply with the requirements of the definition of Approved
Central Station not later than the conclusion of the applicable periods set
forth in clauses (x) and (y) above (including the execution and delivery to the
Administrative Agent of an Assignment and Modification Agreement).

 

7.17                        Alarm Licenses.  Have any alarm license suspended
for more than three (3) consecutive Business Days, except to the extent such
suspension would not reasonably be expected to have a Material Adverse Effect.

 

7.18                        Prepayments.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the stated maturity or other scheduled payment date
of any Indebtedness or make any other payment of any Indebtedness (except the
Obligations) other than:

 

(a)                                 with respect to Indebtedness permitted to be
incurred pursuant to Section 7.02, (i) payments of regularly scheduled principal
and interest thereon; (ii) mandatory prepayments of principal, premium and
interest on such Indebtedness; (iii) payments of fees, expenses and
indemnification obligations thereon, in each case, in accordance with the terms
of such Indebtedness and (iv) with respect to any Indebtedness owed from one
Loan Party to another Loan Party, prepayments and repayments of such
Indebtedness as well as any of the payments described in the foregoing
subclauses of this clause (a);

 

88

--------------------------------------------------------------------------------



 

(b)                                 other payments in respect of (i) Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets acquired and incurred pursuant to Section 7.02(i) and (ii) any
Indebtedness incurred pursuant to Section 7.02(a), 7.02(g), 7.02(l) and 7.02(m);

 

(c)                                  optional prepayments of any Indebtedness
permitted to be incurred pursuant to Section 7.02; provided that, other than
optional prepayments (x) made in respect of the Exit Indebtedness and (y) made
with the proceeds of the issuance of Qualified Equity Interests of the Borrower,
such optional prepayments shall be subject to (i) no Default or Event of Default
existing or resulting therefrom, (ii) the Consolidated Total Leverage Ratio,
calculated on a pro forma basis with respect to such any such prepayments, shall
not be greater than the Specified Ratio and (iii) immediately before and
immediately after giving effect to any such prepayment, pro forma Liquidity of
no less than $25,000,000; provided that, other than optional prepayments
(x) made in respect of the Exit Indebtedness and (y) made with the proceeds of
the issuance of Qualified Equity Interests of the Borrower, the amounts
described in this clause (c) shall not, when combined with Restricted Payments
permitted to be made under Section 7.06(f), exceed $15,000,000 in the aggregate
in any fiscal year; and

 

(d)                                 (i) the conversion or exchange of any
Indebtedness into or for Qualified Equity Interests of the Borrower and (ii) any
Refinancing explicitly permitted by Section 7.02; provided  that such
prepayments shall not include any optional prepayments that would reduce the
principal amount of the relevant Refinanced Indebtedness prior to, during or
with respect to such Refinancing (which shall not prohibit, for the avoidance of
doubt, any Refinancing at a discount to par).

 

7.19                        Assignability of Monitoring Contracts.  Enter into
or acquire any Monitoring Contract for which the services provided thereunder
are not freely assignable or transferrable to a third party; provided that that
the foregoing restriction shall not apply to (i) Monitoring Contracts generated
under the Master Sales and Services Agreement, dated as of July 14, 2017,
between the Company and Nest Labs, Inc. (as amended, restated, amended and
restated, replaced (with Nest Labs, Inc. or any other affiliate of Alphabet
Inc.), supplemented or otherwise modified from time to time, the “Nest
Agreement”) and (ii) Monitoring Contracts (excluding Monitoring Contracts
generated under the Nest Agreement) that represent, in the aggregate, less than
5% of the Eligible RMR.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan, or (ii) pay within three Business Days after the same
becomes due, any interest on any Loan or any fee due hereunder, or (iii) pay
within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

89

--------------------------------------------------------------------------------



 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in (A) any of
Section 6.03, 6.05 (with respect to the Borrower), 6.10, 6.11, 6.12, 6.15 or
Article VII; or (B) any of Section 6.01 or 6.02 and such failure continues for
10 days after the earlier of (x) actual knowledge thereof by any Responsible
Officer or (y) receipt by the Borrower of a Notice of Default with respect
thereto; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document required to be
performed or observed by it, and such failure continues for 30 days after the
earlier of (x) actual knowledge thereof by any Responsible Officer or
(y) receipt by the Borrower of a Notice of Default with respect thereto; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party
(A) fails to make any payment when due beyond any grace period applicable
thereto (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than the Obligations
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$40,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (including, for the avoidance of doubt,
the Exit Facilities Loan Documents) or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder(s) or any
beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder(s) or beneficiary or beneficiaries) to cause, with the
expiry of any grace period and the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii)  there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) and the Swap
Termination Value owed by any Loan Party or any Subsidiary as a result thereof
is greater than $40,000,000; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is

 

90

--------------------------------------------------------------------------------



 

instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding $40,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in each case of
clauses (i) and (ii), (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan or the PBGC in an aggregate amount that would result in a Material Adverse
Effect, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount that would result in a Material
Adverse Effect; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason (other than as expressly permitted hereunder or thereunder, or as
a result if the satisfaction in full of all the Obligations, or any action or
failure to act on the part of the Administrative Agent or any Lender), ceases to
be in full force and effect; or any Loan Party or any other Person contests in
any manner the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any provision of any Loan Document, or purports to revoke, terminate or
rescind any provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid and perfected first priority Lien (subject Permitted Liens) on
a material portion of the Collateral purported to be covered thereby, except in
connection with any transaction permitted under the Loan Documents (including
any release of any Lien on any Collateral in connection therewith); or

 

(m)                             Subordination.  (i) The subordination provisions
of the documents evidencing or governing any Indebtedness subordinated in right
of payment to the Obligations (the

 

91

--------------------------------------------------------------------------------



 

“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable subordinated Indebtedness; (ii) the Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Lenders or (C) that all payments of principal of or
premium and interest on the applicable subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions; or (iii) any Loan Party shall, or shall permit
any of its Subsidiaries to amend, modify or change in any manner any term or
condition of any Indebtedness subordinated in right of payment to the
Obligations, except as not prohibited by the Subordination Provisions applicable
thereto; or

 

(n)                                 Interruption of Service. (i) any Loan Party
or any of Subsidiary of a Loan Party is enjoined, restrained or in any way
prevented by an order of any court or any Governmental Authority from conducting
all or any material part of its business for more than fifteen days; (ii) any
Loan Party or any of Subsidiary of a Loan Party is not able to provide a
material portion of its subscribers with central monitoring services for a
period of five (5) Business Days; or (iii) any material portion of such
subscribers are not able, due to an act of God, to receive central monitoring
services for a period of five (5) Business Days, in each case of clauses
(ii) and (iii), to the extent such inability could reasonably be expected to
have a Material Adverse Effect.

 

8.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(i)                                     declare the unpaid principal amount of
all outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(ii)                                  exercise on behalf of itself, the Lenders
all rights and remedies available to it, the Lenders under the Loan Documents;

 

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case, without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to Section 8.02)
subject to the terms of the Intercreditor Agreement, any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent as follows:

 

(a)                                 FIRST, to payment of all amounts owing to
and all costs and expenses incurred by the Administrative Agent, pursuant to the
terms of the Loan Documents or in connection with any enforcement of rights or
exercise of remedies pursuant thereto, including all

 

92

--------------------------------------------------------------------------------



 

court costs and the fees and expenses of agents and legal counsel and, in each
case, including all costs and expenses incurred in enforcing its rights to
obtain such payment;

 

(b)                                 SECOND, to payment of that portion of the
Obligations constituting fees or premiums, including indemnities (other than
principal and interest) payable to the holders of such Obligations (including
fees, charges and disbursements of counsel to the respective holders of such
Obligations), ratably among them in proportion to the fees or premiums,
including indemnities (other than principal and interest) described in this
clause (b) payable to them;

 

(c)                                  THIRD, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans payable to the
Lenders, ratably among the Lenders in proportion to the respective amounts
described in this clause (c) payable to them;

 

(d)                                 FOURTH, to payment of that portion of the
Obligations constituting unpaid principal of the Loans, ratably among the
Lenders in proportion to the respective amounts described in this clause
(d) held by them;

 

(e)                                  FIFTH, to the payment of all other unpaid
Obligations then due and payable ratably among the Secured Parties in proportion
to the respective amounts described in this clause (e) held by them; and

 

(f)                                   SIXTH, the balance, if any after all of
the Obligations have been satisfied, to the Borrower or as otherwise required by
law.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders hereby irrevocably
appoints Cortland to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions.  Without limiting the generality of the foregoing, the
Administrative Agent is hereby expressly authorized to execute any and all
documents (including releases) with respect to the Collateral and any rights of
the Secured Parties with respect thereto as contemplated by and in accordance
with the provisions of this Agreement and the other Loan Documents. In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as an agent of the Lenders and the other Secured Parties and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Loan Party or any of their
respective Subsidiaries. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

93

--------------------------------------------------------------------------------



 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, subagents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, subagents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender, if applicable. Such Person and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

94

--------------------------------------------------------------------------------



 

(d)                                 shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them); and

 

(e)                                  shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or participant or prospective Lender or participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of the Loans, or disclosure of confidential
information, to any Disqualified Institution.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given in
writing to the Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Each party to this Agreement acknowledges and agrees that the Administrative
Agent may from time to time use one or more outside service providers for the
tracking of all UCC financing statements (and/or other collateral related
filings and registrations from time to time) required to be filed or recorded
pursuant to the Loan Documents and the notification to the Administrative Agent,
of, among other things, the upcoming lapse or expiration thereof, and that each
of such service providers will be deemed to be acting at the request and on
behalf of Borrower and the other Loan Parties. The Administrative Agent shall
not be liable for any action taken or not taken by any such service provider.
Neither the Administrative Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Lenders for any action taken or
omitted by the Administrative Agent under or in connection with any of the Loan
Documents.

 

95

--------------------------------------------------------------------------------



 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory,
indemnification and other provisions of this Article and Sections 3.01 and 10.04
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the loans provided for herein
as well as activities as Administrative Agent.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower, to appoint a successor, which shall be a bank or a
financial institution with an office in the United States, or an Affiliate of
any such bank or financial institution with an office in the United States.  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above with the consent of the Borrower.  Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 The Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the consent of the
Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days

 

96

--------------------------------------------------------------------------------



 

(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as the Administrative Agent to act in any capacity hereunder or
under the other Loan Documents, including (a) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Lenders and
(b) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08                        [Reserved].

 

97

--------------------------------------------------------------------------------



 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.08, 3.01
and 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08, 3.01 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  Each of the
Lenders irrevocably authorize the Administrative Agent,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon  payment
in full of all Obligations (other than contingent indemnification obligations
not yet accrued and payable), (ii) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

 

98

--------------------------------------------------------------------------------



 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will (and each Lender hereby irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.10; provided, that prior to any such release or
subordination (other than in connection with a release upon payment in full of
all Obligations (other than contingent indemnification obligations not yet
accrued and payable) or taken at the written direction of the Required Lenders,
the Borrower shall deliver to the Administrative Agent a certificate executed by
a Responsible Officer of the Borrower certifying that the applicable transaction
giving rise to such release or subordination is permitted under the Loan
Documents (and the Secured Parties hereby authorize and direct the
Administrative Agent to conclusively rely on such certificate as evidence that
the applicable transaction is permitted under the Loan Documents in performing
its obligations under this sentence).

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

Each Lender hereby authorizes the Administrative Agent to enter into
subordination agreements with providers of subordinated Indebtedness to the
Borrower and its Subsidiaries permitted hereby, as attorney-in-fact on behalf of
such Lender and agrees that by the acceptance of the benefits of any such
subordination agreements, each Lender (including any Lender which becomes such
by assignment pursuant to Section 10.06 after the Closing Date) shall be bound
by the terms and provisions of any such subordination agreements and shall
comply (and cause any Affiliate thereof which is the holder of any “Senior
Indebtedness” (or similar term as defined therein) to comply) with such terms
and provisions.  The foregoing agreement shall inure to the benefit of all
“Senior Creditors” (or similar term as defined therein) under any such
subordination agreement.

 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Loan Parties, and acknowledged by
the Administrative Agent (which acknowledgment will not be unreasonably
withheld, conditioned or delayed), and each such waiver or consent shall be
effective

 

99

--------------------------------------------------------------------------------



 

only in the specific instance and for the specific purpose for which given;
provided, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01, without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender without the written consent of such Lender directly and adversely
affected thereby;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (except that, for the avoidance of
doubt, mandatory prepayments pursuant to Section 2.04(b) may be postponed,
extended, delayed, reduced, waived or modified with the consent of the Required
Lenders) of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (iii) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

(e)                                  change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) the order of application of any reduction
in the Commitments or any prepayment of Loans from the application thereof set
forth in the applicable provisions of Sections 2.04(b) or 2.05, respectively, in
any manner that materially and adversely affects the Lenders without the written
consent of the Required Lenders; provided, that notwithstanding the foregoing
restrictions set forth in this clause (e), only the vote of the Required Lenders
shall be required to approve any non-pro rata payments in connection with an
“amend and extend transaction” to the extent such non-pro rata payments are in
connection with the extension or conversion with no actual repayment (or deemed
extension or conversion with no actual repayment) of the Obligations owing to
extending Lenders to the extent such payments are applied only to the
non-extended Obligations;

 

(f)                                   change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(h)                                 release all or substantially all of the
value of the Guaranty Agreement, without the written consent of each Lender,
except to the extent the release of any Subsidiary from

 

100

--------------------------------------------------------------------------------



 

the Guaranty Agreement is permitted pursuant to Section 9.10 (in which case such
release may be made by the Administrative Agent); or

 

(i)                                     impose any greater restriction on the
ability of any Lender to assign any of its rights or obligations hereunder or
adversely affect the rights of any Lender in respect of the Collateral hereunder
in a manner different than such amendment affects any other Lender without the
written consent of affected Lender; provided, further, that (i)  no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(ii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

 

Notwithstanding anything to the contrary contained in this Section 10.01 or any
other provision of this Agreement or any other Loan Document, this Agreement and
any other Loan Document may be amended solely with the consent of the
Administrative Agent (acting at the direction of the Required Lenders) and the
Loan Parties without the need to obtain the consent of any other Lender if such
amendment is consummated in order (x) to correct or cure any ambiguities,
errors, omissions, mistakes, inconsistencies or defects jointly identified by
the Borrower and the Required Lenders, (y) to effect administrative changes of a
technical or immaterial nature or (z) to fix incorrect cross-references or
similar inaccuracies in this Agreement or the applicable Loan Document; provided
that, in each case, the Administrative Agent shall have notified the Lenders of
such amendment and the Required Lenders shall not have objected in writing to
such amendment within five (5) Business Days of notice thereof.  The Collateral
Documents and related documents in connection with this Agreement and the other
Loan Documents may be in a form reasonably determined by the Administrative
Agent (acting at the direction of the Required Lenders) and may be, together
with this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent (acting at the direction of the Required Lenders) at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, or (ii) to cause such
Collateral Documents or other documents to be consistent with this Agreement and
the other Loan Documents.

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by electronic mail or facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Loan Parties or the
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 hereto; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as

 

101

--------------------------------------------------------------------------------



 

appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out any Loan Party’s or the Administrative Agent’s transmission

 

102

--------------------------------------------------------------------------------



 

of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each Loan Party and
the Administrative Agent may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic or electronic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against

 

103

--------------------------------------------------------------------------------



 

the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders; provided,  that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.12), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.12, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
or reimburse the Administrative Agent and the Lenders for (i) all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of (A) one (1) firm of separate counsel for each (x) the Administrative Agent,
and (y) the Lender Group (including the Lender Group Advisor), (B) a single firm
of local counsel to each (x) the Administrative Agent and (y) the Lender Group
(including the Lender Group Advisor) for each applicable jurisdiction, and
(C) solely in the case of an actual or potential conflict of interest, one
(1) additional firm of counsel to each group of similarly situated persons taken
as a whole) incurred by each (x) the Administrative Agent and (y) the Lender
Group (including the Lender Group Advisor) in connection with the Transactions,
including the preparation, negotiation, execution, delivery and (solely with
respect to the Administrative Agent) administration of this Agreement
(including, but not limited to, any costs or expenses incurred with respect to
the Platform) and the other Loan Documents or, solely with respect to the Lender
Group (but solely to the extent that, at the time of the relevant amendment,
modification or waiver, at least one of the Lenders which was a member of the
Lender Group on the Closing Date is a Lender under the Credit Agreement
immediately prior to the effectiveness of such amendment, modification or
waiver), and the Administrative Agent, any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of financial advisors and
separate counsel for the Administrative Agent, the Lender Group (including the
Lender Group Advisor) (but solely to the extent that, at the time of the
relevant action, at least one of the Lenders which was a member of the Lender
Group on the Closing Date is a Lender under the Credit Agreement immediately
prior to such action) or any Lender (or group of Lenders) in connection with the
enforcement or protection of its rights (A) in connection with the Cases
including this Agreement (including its rights under this Section) and the other
Loan Documents, or (B) in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. The foregoing costs and expenses shall
include all reasonable search, filing, recording and title

 

104

--------------------------------------------------------------------------------



 

insurance charges and fees related thereto, and other reasonable and documents
out-of-pocket expenses incurred by the Administrative Agent or the Lenders.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims (including brokers’ fees and any other claims
of any other broker or finder), damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower, any other Loan Party or any other Person) other
than in respect of any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent (or any sub-agent thereof) or any similar role under any
Loan Document arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto (such
losses, claims, damages, liabilities, and related expenses, “Indemnified
Liabilities”); IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) other than in the case of the Administrative
Agent, any sub-agent thereof, and their respective Related Parties acting in
their capacities or in fulfilling their role as an administrative agent (or any
sub-agent thereof) or any similar role under any Loan Document, result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
a material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) arising from any dispute among Indemnitees other
than as to any claims brought by any Person against the Administrative Agent in
its capacity as such in connection with the Transaction and in any event not
arising or resulting from any act or omission by the Borrower or any of its
affiliates, in either case as determined by a court of competent jurisdiction by
a final and nonappealable judgment.  Without limiting the provisions of
Section 3.01(c), this Section 10.4(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

105

--------------------------------------------------------------------------------



 

(c)                                  Indemnification by Lenders. The Lenders
shall indemnify upon demand the Administrative Agent (and any sub-agent thereof)
and each of their respective Related Parties (to the extent not reimbursed by or
on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so) on a pro rata basis (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage of the Outstanding Amount at such time (or if
such indemnity payment is sought after the date on which the Loans have been
paid in full, in accordance with their respective Applicable Percentages of the
Outstanding Amount immediately prior to the date on which the Loans are paid in
full)), and hold harmless each of the Administrative Agent (and any sub-agent
thereof) and each of their respective Related Parties from and against any and
all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to the Administrative Agent (or any sub-agent thereof) or
any of their respective Related Parties of any portion of such Indemnified
Liabilities resulting from such Person’s own gross negligence or willful
misconduct as determined by the final non-appealable judgment of a court of
competent jurisdiction; provided further that no action taken in accordance with
the directions of the Required Lenders (or such other number or percentage of
the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 10.04(c). In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Liabilities, this Section 10.04(c) applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (determined as of the time that the applicable
unreimbursed expense is sought based on each Lender’s Applicable Percentage of
the Outstanding Amount at such time (or if such unreimbursed expense is sought
after the date on which the Loans have been paid in full, in accordance with
their respective Applicable Percentages of the Outstanding Amount immediately
prior to the date on which the Loans are paid in full)) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.11(d).  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent or the Collateral
Agent to such Lender from any source against any amount due to the
Administrative Agent or any of their Related Parties under this
Section 10.04(c).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no party hereto shall assert and
each party hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby,

 

106

--------------------------------------------------------------------------------



 

any Loan or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section 10.04 and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the

 

107

--------------------------------------------------------------------------------



 

Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent, shall not be less than $1,000,000, in the case of any
assignment, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld, conditioned or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for assignments in respect of any Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500 and all other documents requested by the Administrative Agent
under anti-money laundering rules and regulations, including, without
limitation, the Patriot Act (including, to the extent the assignee is not
already a Lender, an

 

108

--------------------------------------------------------------------------------



 

Administrative Questionnaire from such assignee and any tax forms required under
Section 3.01); provided, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to a natural Person, (C) a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person or (D) so long as no Default or Event of Default has occurred and
is continuing, without the written consent of the Borrower in its sole
discretion, to any Disqualified Institution.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender upon return to the Borrower for
cancellation of any Note delivered to the assignor.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
written notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries or so long as no Default or
Event of Default has occurred and is continuing any Disqualified Institution)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the

 

109

--------------------------------------------------------------------------------



 

Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Sections 10.01(c),
10.01(e), 10.01(h) and 10.01(i) that affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (without duplication of any amount paid to the applicable Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation and shall be delivered to the Borrower on or
before the date any Participant exercises any rights hereunder) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b) of the proposed United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a

 

110

--------------------------------------------------------------------------------



 

Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Disqualified Institutions.

 

(i)                                     No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation).  For the avoidance of doubt, with respect to
any assignee that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (g)(i) shall not be void, but the other provisions
of this clause (g) shall apply.

 

(ii)                                  If any assignment or participation is made
to any Disqualified Institution without the Borrower’s prior written consent in
violation of clause (i) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, (A) terminate the Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution in connection with such Commitment and/or (B) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section), all of its interest,
rights and obligations under this Agreement to one or more Eligible Assignees at
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws, each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Debtor Relief Plan, (2) if
such Disqualified Institution does vote on such plan of reorganization or plan
of liquidation

 

111

--------------------------------------------------------------------------------



 

pursuant to any Debtor Relief Laws notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws in accordance with Section 1126(c) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws) and (3) not to contest any request by
any party for a determination by the Bankruptcy Court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2).

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agrees and agrees to cause its
Affiliates and Related Parties to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower; provided that
such Lender that discloses any Information pursuant to clauses (b) or (c) shall,
to the extent permitted by applicable law, use reasonable efforts to provide the
Borrower with prompt notice of such disclosure and an opportunity to contest
such disclosure as long as furnishing such notice and opportunity would not in
such Lender’s reasonable judgment result in such Lender’s violation of
applicable law or any bona fide third party confidentiality agreement
prohibiting such disclosure.  For purposes of this Section, “Information” means
all information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

112

--------------------------------------------------------------------------------



 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or its Affiliates, irrespective of whether or not
such Lender, or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness.  The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Loan Parties, the
Administrative Agent, the Lenders (or deemed executed with respect to the
Lenders pursuant to the Confirmation Order) and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto

 

113

--------------------------------------------------------------------------------



 

(other than the Lenders, which shall have been deemed to have executed this
Agreement pursuant to the Confirmation Order).  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.  The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other Committed Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Non-Consenting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that

 

114

--------------------------------------------------------------------------------



 

shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF

 

115

--------------------------------------------------------------------------------



 

ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of

 

116

--------------------------------------------------------------------------------



 

the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) the Administrative Agent and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) none of the Administrative Agent or any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent or any Lender has any obligation to disclose
any of such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations applicable to this Agreement on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18                 USA PATRIOT Act; Sanctions.  Each Lender that is subject
to the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation and the CDD Rule. The Borrower will not use the
proceeds of any Borrowing, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is known by any
Responsible Officer of the Borrower to be the subject of Sanctions. The Borrower
will, and will take measures to ensure that its Subsidiaries, comply in all
material respects with all applicable Anti-Corruption Laws, Sanctions, and
Anti-Money Laundering Laws and implement policies and procedures reasonably
designed to ensure compliance with such laws, to the extent they have not
already been implemented. The Borrower will not repay any debt or obligation
owed under this Agreement, in

 

117

--------------------------------------------------------------------------------



 

whole or in part, from any moneys or proceeds derived from transactions with any
Sanctioned Person or in or with any Designated Jurisdiction.

 

10.19                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

10.20                 Intercreditor Agreement.  Each Lender (on behalf of itself
and any Secured Party that may be its Affiliate) and each other Secured Party
(by accepting the benefits of any Loan Documents): (a) consents to the creation
of Liens on the Collateral pursuant to the Exit Facilities Loan Documents, which
Liens will, subject to the terms and conditions of the Intercreditor Agreement,
rank pari passu with the Liens securing the Obligations, (b) agrees that it will
be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement, (c) authorizes and instructs the Administrative Agent
to enter into the Intercreditor Agreement its capacity as such on behalf of such
Secured Party, and to subject the Liens securing the Obligations to the
provisions thereof, and to perform its obligations thereunder, (d) agrees that
the Administrative Agent, acting at the direction of the Required Lenders, may
from time to time enter into a modification of the Intercreditor Agreement and
any other Acceptable Intercreditor Agreement, as the case may be, so long as the
Required Lenders (by written direction to the Administrative Agent) reasonably
determine that such modification is consistent with the terms of this Agreement,
and (e) agrees that, in the event of any conflict between any then in effect
Acceptable Intercreditor Agreement and this Agreement or any of the other Loan
Documents, that the terms of such Acceptable Intercreditor Agreement shall
govern and control.

 

10.21                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other

 

118

--------------------------------------------------------------------------------



 

instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Signature Pages Follow]

 

119

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

MONITRONICS INTERNATIONAL, INC.

 

 

 

By:

/s/ Jeffery Gardner

 

 

Name: Jeffery Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

GUARANTORS:

 

 

 

MIBU SERVICER INC.

 

 

 

By:

/s/ Jeffery Gardner

 

 

 

Name: Jeffery Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

MI SERVICER LP, LLC

 

 

 

By:

/s/ Jeffery Gardner

 

 

Name: Jeffery Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

MONITRONICS CANADA, INC.

 

 

 

By:

/s/ Jeffery Gardner

 

 

Name: Jeffery Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

MONITRONICS FUNDING LP

 

 

 

By:

/s/ Jeffery Gardner

 

 

Name: Jeffery Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

MONITRONICS SECURITY LP

 

 

 

By:

/s/ Jeffery Gardner

 

 

Name: Jeffery Gardner

 

 

Title: President and Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------



 

 

PLATINUM SECURITY SOLUTIONS, INC.

 

 

 

By:

/s/ Jeffery Gardner

 

 

Name: Jeffery Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

SECURITY NETWORKS LLC

 

 

 

By:

/s/ Jeffery Gardner

 

 

Name: Jeffery Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

LIVEWATCH SECURITY, LLC

 

 

 

By:

/s/ Jeffery Gardner

 

 

Name: Jeffery Gardner

 

 

Title: President and Chief Executive Officer

 

S-2

--------------------------------------------------------------------------------



 

 

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent

 

 

 

By:

/s/ Jon Kirschmeier

 

 

Name: Jon Kirschmeier

 

 

Title: Associate Counsel

 

S-3

--------------------------------------------------------------------------------



 

 

[                    ], as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-4

--------------------------------------------------------------------------------



 

 

[                    ], as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-5

--------------------------------------------------------------------------------



 

 

[                    ], as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-6

--------------------------------------------------------------------------------